


Exhibit 10.3

 

EMPLOYEE MATTERS AGREEMENT

 

BY AND BETWEEN

 

GANNETT CO., INC.

 

AND

 

GANNETT SPINCO, INC.

 

DATED AS OF JUNE 26, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

 

 

Section 1.01.

Definitions

1

Section 1.02.

Interpretation

13

 

 

 

ARTICLE II GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

13

 

 

Section 2.01.

General Principles

13

Section 2.02.

Service Credit

15

Section 2.03.

Transfer and Adoption of Benefit Plans

15

Section 2.04.

Individual Agreements

16

Section 2.05.

Collective Bargaining

17

Section 2.06.

Non-U.S. Regulatory Compliance

17

 

 

 

ARTICLE III ASSIGNMENT OF EMPLOYEES

17

 

 

Section 3.01.

Active Employees

17

Section 3.02.

No-Hire and Non-Solicitation

18

 

 

 

ARTICLE IV EQUITY, INCENTIVE AND EXECUTIVE COMPENSATION

19

 

 

Section 4.01.

Generally

19

Section 4.02.

Equity Incentive Awards

19

Section 4.03.

Employee Stock Purchase Plan

25

Section 4.04.

Non-Equity Incentive Plans

25

Section 4.05.

Executive Severance Pay Plan

26

Section 4.06.

Transitional Compensation Plan

26

Section 4.07.

Director Compensation

27

 

 

 

ARTICLE V QUALIFIED AND NONQUALIFIED RETIREMENT PLANS

27

 

 

Section 5.01.

SpinCo Retirement Plan

27

Section 5.02.

Retained Qualified Plans

30

Section 5.03.

401(k) Plans

31

Section 5.04.

Supplemental Retirement Plan

33

 

 

 

ARTICLE VI NONQUALIFIED DEFERRED COMPENSATION PLAN

34

 

 

Section 6.01.

Deferred Compensation Plan

34

Section 6.02.

Participant Elections

35

Section 6.03.

Participation; Distributions

35

 

 

 

ARTICLE VII WELFARE BENEFIT PLANS

36

 

 

Section 7.01.

Welfare Plans

36

Section 7.02.

COBRA and HIPAA

38

 

i

--------------------------------------------------------------------------------


 

Section 7.03.

Vacation, Holidays and Leaves of Absence

38

Section 7.04.

Severance and Unemployment Compensation

38

Section 7.05.

Workers’ Compensation

39

Section 7.06.

Insurance Contracts

39

Section 7.07.

Third-Party Vendors

39

Section 7.08.

Post-65 Retiree Medical

39

 

 

 

ARTICLE VIII NON-U.S. EMPLOYEES

40

 

 

ARTICLE IX MISCELLANEOUS

40

 

 

Section 9.01.

Information Sharing and Access

40

Section 9.02.

Preservation of Rights to Amend

41

Section 9.03.

Fiduciary Matters

41

Section 9.04.

Further Assurances

42

Section 9.05.

Counterparts; Entire Agreement; Corporate Power

42

Section 9.06.

Governing Law

43

Section 9.07.

Assignability

43

Section 9.08.

Third-Party Beneficiaries

43

Section 9.09.

Notices

43

Section 9.10.

Severability

45

Section 9.11.

Force Majeure

45

Section 9.12.

Headings

46

Section 9.13.

Survival of Covenants

46

Section 9.14.

Waivers of Default

46

Section 9.15.

Dispute Resolution

46

Section 9.16.

Specific Performance

46

Section 9.17.

Amendments

46

Section 9.18.

Interpretation

46

Section 9.19.

Mutual Drafting

47

 

 

 

Schedule 2.03(b)

Parent Benefit Plans to Be Transferred to and Assumed by SpinCo

 

Schedule 3.01(f)

Services of Dual Service Employees

 

Schedule 5.01(e)

Supplemental Contributions

 

Schedule 7.01(a)

Pre-Separation Parent Welfare Plans

 

 

ii

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

This EMPLOYEE MATTERS AGREEMENT, dated as of June 26, 2015 (this “Agreement”),
is by and between Gannett Co., Inc., a Delaware corporation (“Parent”), and
Gannett SpinCo, Inc., a Delaware corporation (“SpinCo”).

 

R E C I T A L S:

 

WHEREAS, the board of directors of Parent (the “Parent Board”) has determined
that it is in the best interests of Parent and its shareholders to create a new
publicly traded company that shall operate the SpinCo Business;

 

WHEREAS, in furtherance of the foregoing, the Parent Board has determined that
it is appropriate and desirable to separate the SpinCo Business from the Parent
Business (the “Separation”) and, following the Separation, make a distribution,
on a pro rata basis, to holders of Parent Shares on the Record Date of 98.5% of
the outstanding SpinCo Shares owned by Parent (the “Distribution”), with Parent
retaining 1.5% of the outstanding SpinCo Shares;

 

WHEREAS, in order to effectuate the Separation and Distribution, Parent and
SpinCo have entered into a Separation and Distribution Agreement, dated as of
June 26, 2015 (the “Separation and Distribution Agreement”);

 

WHEREAS, in addition to the matters addressed by the Separation and Distribution
Agreement, the Parties desire to enter into this Agreement to set forth the
terms and conditions of certain employment, compensation and benefit matters;
and

 

WHEREAS, the Parties acknowledge that this Agreement, the Separation and
Distribution Agreement and the Ancillary Agreements represent the integrated
agreement of Parent and SpinCo relating to the Separation and Distribution, are
being entered into together and would not have been entered into independently.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01.         Definitions.  For purposes of this Agreement, the
following terms shall have the meanings set forth below.

 

“Action” shall mean any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, subpoena, proceeding or investigation of any nature
(whether criminal, civil, legislative, administrative, regulatory, prosecutorial
or otherwise) by or before any federal, state, local, foreign or international
Governmental Authority or any arbitration or mediation tribunal.

 

--------------------------------------------------------------------------------


 

“Adjusted SpinCo Stock Value” shall mean the product obtained by multiplying
(a) the SpinCo Stock Value by (b) the Distribution Ratio.

 

“Affiliate” shall mean, when used with respect to a specified Person, a Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person.  For the
purpose of this definition, “control” (including with correlative meanings,
“controlled by” and “under common control with”), when used with respect to any
specified Person shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or other interests, by
contract, agreement, obligation, indenture, instrument, lease, promise,
arrangement, release, warranty, commitment, undertaking or otherwise.  It is
expressly agreed that, prior to, at and after the Effective Time, for purposes
of this Agreement (a) no member of the SpinCo Group shall be deemed to be an
Affiliate of any member of the Parent Group and (b) no member of the Parent
Group shall be deemed to be an Affiliate of any member of the SpinCo Group.

 

“Agreement” shall have the meaning set forth in the Preamble to this Agreement
and shall include all Schedules hereto and all amendments, modifications, and
changes hereto entered into pursuant to Section 9.17.

 

“Ancillary Agreements” shall mean all agreements (other than the Separation and
Distribution Agreement) entered into by the Parties or the members of their
respective Groups (but as to which no Third Party is a party) in connection with
the Separation, the Distribution, or the other transactions contemplated by the
Separation and Distribution Agreement, including the Transition Services
Agreement, the Tax Matters Agreement, this Agreement, the Content Sharing
Agreement and the Transfer Documents.

 

“Assets” shall mean, with respect to any Person, the assets, properties, claims
and rights (including goodwill) of such Person, wherever located (including in
the possession of vendors or other third Persons or elsewhere), of every kind,
character and description, whether real, personal or mixed, tangible, intangible
or contingent, in each case whether or not recorded or reflected or required to
be recorded or reflected on the books and records or financial statements of
such Person, including rights and benefits pursuant to any contract, license,
permit, indenture, note, bond, mortgage, agreement, concession, franchise,
instrument, undertaking, commitment, understanding or other arrangement.

 

“Benefit Plan” shall mean any contract, agreement, policy, practice, program,
plan, trust, commitment or arrangement providing for benefits, perquisites or
compensation of any nature from an employer to any Employee, or to any family
member, dependent, or beneficiary of any such Employee, including cash or
deferred arrangement plans, profit sharing plans, post-employment programs,
pension plans, thrift plans, supplemental pension plans, welfare plans, stock
option, stock purchase, stock appreciation rights, restricted stock, restricted
stock units, performance stock units, other equity-based compensation and
contracts, agreements, policies, practices, programs, plans, trusts, commitments
and arrangements providing for terms of employment, fringe benefits, severance
benefits, change in control protections or benefits, travel and accident, life,
accidental death and dismemberment, disability and accident insurance, tuition
reimbursement, adoption assistance, travel reimbursement, vacation, sick,
personal or

 

2

--------------------------------------------------------------------------------


 

bereavement days, leaves of absences and holidays; provided, however, that the
term “Benefit Plan” does not include any government-sponsored benefits, such as
workers’ compensation, unemployment or any similar plans, programs or policies
or Individual Agreements.

 

“COBRA” shall mean the U.S. Consolidated Omnibus Budget Reconciliation Act of
1985, as codified at Section 601 et seq. of ERISA and at Section 4980B of the
Code.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Distribution” shall have the meaning set forth in the Recitals.

 

“Distribution Date” shall mean the date of the consummation of the Distribution,
which shall be determined by the Parent Board in its sole and absolute
discretion.

 

“Distribution Ratio” shall mean a number equal to 0.5.

 

“Effective Time” shall mean 12:01a.m., New York City time, on the Distribution
Date.

 

“Employee” shall mean any Parent Group Employee or SpinCo Group Employee.

 

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

 

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.

 

“FICA” shall have the meaning set forth in Section 3.01(e).

 

“Force Majeure” shall mean, with respect to a Party, an event beyond the
reasonable control of such Party (or any Person acting on its behalf), which
event (a) does not arise or result from the fault or negligence of such Party
(or any Person acting on its behalf) and (b) by its nature would not reasonably
have been foreseen by such Party (or such Person), or, if it would reasonably
have been foreseen, was unavoidable, and includes acts of God, acts of civil or
military authority, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions, labor
problems or unavailability of parts, or, in the case of computer systems, any
significant and prolonged failure in electrical or air conditioning equipment. 
Notwithstanding the foregoing, the receipt by a Party of an unsolicited takeover
offer or other acquisition proposal, even if unforeseen or unavoidable, and such
Party’s response thereto shall not be deemed an event of Force Majeure.

 

“Former Employees” shall mean Former Parent Group Employees and Former SpinCo
Group Employees.

 

“Former Parent Group Employee” shall mean (a) any individual who is a former
employee of the Parent Group as of the Effective Time and who is not a Former
SpinCo Group Employee, and (b) any individual identified as a Former Parent
Group Employee (despite the fact

 

3

--------------------------------------------------------------------------------


 

that such employee’s most recent employment with Parent was with a member of the
SpinCo Group or the SpinCo Business) on the list previously prepared by Parent,
dated June 25, 2015.

 

“Former SpinCo Group Employee” shall mean (a) any individual who is a former
employee of Parent or any of its Subsidiaries or former Subsidiaries as of the
Effective Time, in each case, whose most recent employment with Parent was with
a member of the SpinCo Group or the SpinCo Business but who is not identified as
a Former Parent Group Employee (despite the fact that such employee’s most
recent employment with Parent was with a member of the SpinCo Group or the
SpinCo Business) on the list previously prepared by Parent, dated June 25, 2015,
and (b) any individual identified as a Former SpinCo Group Employee on the list
previously prepared by Parent, dated June 25, 2015.

 

“FUTA” shall have the meaning set forth in Section 3.01(e).

 

“General Continuation Period” shall mean a period of time commencing as of the
Distribution Date and ending on December 31, 2015.

 

“GLT Severance Continuation Period” shall mean the one (1)-year period
commencing on the Distribution Date and ending on the first anniversary thereof.

 

“Governmental Authority” shall mean any nation or government, any state,
municipality or other political subdivision thereof, and any entity, body,
agency, commission, department, board, bureau, court, tribunal or other
instrumentality, whether federal, state, local, domestic, foreign or
multinational, exercising executive, legislative, judicial, regulatory,
administrative or other similar functions of, or pertaining to, a government and
any executive official thereof.

 

“Group” shall mean either the SpinCo Group or the Parent Group, as the context
requires.

 

“HIPAA” shall mean the U.S. Health Insurance Portability and Accountability Act
of 1996, as amended, and the regulations promulgated thereunder.

 

“Individual Agreement” shall mean any individual (a) employment contract, (b) 
retention, severance or change in control agreement, (c) expatriate (including
any international assignee) contract or agreement (including agreements and
obligations regarding repatriation, relocation, equalization of Taxes and living
standards in the host country), or (d) other agreement containing restrictive
covenants (including confidentiality, non-competition and non-solicitation
provisions) between a member of the Parent Group and a SpinCo Group Employee, as
in effect immediately prior to the Effective Time.

 

“IRS” shall mean the U.S. Internal Revenue Service.

 

“Law” shall mean any national, supranational, federal, state, provincial, local
or similar law (including common law), statute, code, order, ordinance, rule,
regulation, treaty (including any income Tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.

 

4

--------------------------------------------------------------------------------


 

“Liabilities” shall mean all debts, guarantees, assurances, commitments,
liabilities, responsibilities, Losses, remediation, deficiencies, damages,
fines, penalties, settlements, sanctions, costs, expenses, interest and
obligations of any nature or kind, whether accrued or fixed, absolute or
contingent, matured or unmatured, accrued or not accrued, asserted or
unasserted, liquidated or unliquidated, foreseen or unforeseen, known or
unknown, reserved or unreserved, or determined or determinable, including those
arising under any Law, claim (including any Third-Party Claim), demand, Action,
or order, writ, judgment, injunction, decree, stipulation, determination or
award entered by or with any Governmental Authority or arbitration tribunal, and
those arising under any contract, agreement, obligation, indenture, instrument,
lease, promise, arrangement, release, warranty, commitment or undertaking, or
any fines, damages or equitable relief that is imposed, in each case, including
all costs and expenses relating thereto.

 

“Losses” shall mean actual losses (including any diminution in value), costs,
damages, penalties and expenses (including legal and accounting fees and
expenses and costs of investigation and litigation), whether or not involving a
Third-Party Claim.

 

“Non-Solicit Date” shall have the meaning set forth in Section 3.02.

 

“NYSE” shall mean the New York Stock Exchange.

 

“Parent” shall have the meaning set forth in the Preamble.

 

“Parent Assets” shall have the meaning set forth in Section 2.2(b) of the
Separation and Distribution Agreement.

 

“Parent Awards” shall mean Parent Option Awards, Parent Restricted Stock Awards,
Parent RSU Awards (Pre-2015), Parent RSU Awards (2015), Parent Performance Share
Awards (Pre-2015) and Parent Performance Share Awards (2015), collectively.

 

“Parent Benefit Plan” shall mean any Benefit Plan established, sponsored or
maintained by Parent or any of its Subsidiaries immediately prior to the
Effective Time including any Parent Retained Qualified Plan, but excluding any
SpinCo Benefit Plan, including any plan transferred to and assumed by SpinCo
pursuant to Section 2.03(b).

 

“Parent Board” shall have the meaning set forth in the Recitals.

 

“Parent Business” shall mean all businesses, operations and activities (whether
or not such businesses, operations or activities are or have been terminated,
divested or discontinued) conducted at any time prior to the Effective Time by
either Party or any member of its Group, other than the SpinCo Business.

 

“Parent Change in Control” shall have the meaning set forth in
Section 4.02(g)(i).

 

“Parent Compensation Committee” shall mean the Compensation Committee of the
Parent Board.

 

“Parent Deferred Compensation Plan” shall mean the Parent Deferred Compensation
Plan, as amended.

 

5

--------------------------------------------------------------------------------


 

“Parent Deferred Compensation Rabbi Trust” shall mean the Parent Trust for
Deferred Compensation Plans (Restatement dated February 1, 2003).

 

“Parent ESPP” shall mean the Parent Employee Stock Purchase Plan, as in effect
from time to time.

 

“Parent GLT Severance Plan” shall mean Parent Leadership Team Transition
Severance Plan, as such plan is in effect immediately prior to the Effective
Time.

 

“Parent Group” shall mean Parent and each Person that is a Subsidiary of Parent
(other than SpinCo and any other member of the SpinCo Group).

 

“Parent Group Employees” shall have the meaning set forth in
Section 3.01(a)(ii).

 

“Parent HSA” shall have the meaning set forth in Section 7.01(c).

 

“Parent Liabilities” shall have the meaning set forth in Section 2.3(b) of the
Separation and Distribution Agreement.

 

“Parent New Retirement Plan” shall have the meaning set forth in
Section 5.01(b).

 

“Parent New Retirement Trust” shall mean the trust established by Parent prior
to or on the Distribution Date, which is intended to hold the Assets of the
Parent New Retirement Plan.

 

“Parent Non-Equity Incentive Practices” shall mean the corporate non-equity
incentive practices of the Parent Group.

 

“Parent Omnibus Plan” shall mean the Gannett Co., Inc. 2001 Omnibus Incentive
Compensation Plan, as amended and restated as of May 4, 2010.

 

“Parent Option Award” shall mean an award of options to purchase Parent Shares
granted pursuant to a Parent Omnibus Plan that is outstanding as of immediately
prior to the Effective Time.

 

“Parent Performance Share Award (2015)” shall mean a performance share award
granted in 2015 pursuant to the Parent Omnibus Plan that is outstanding as of
immediately prior to the Effective Time.

 

“Parent Performance Share Award (Pre-2015)” shall mean a performance share award
granted prior to 2015 pursuant to the Parent Omnibus Plan that is outstanding as
of immediately prior to the Effective Time.

 

“Parent Ratio” shall mean the quotient obtained by dividing (a) the
Pre-Separation Parent Stock Value by (b) the Post-Separation Parent Stock Value.

 

6

--------------------------------------------------------------------------------


 

“Parent Restricted Stock Award”  shall mean an award of shares of restricted
stock of Parent granted pursuant to the Parent Omnibus Plan that is outstanding
as of immediately prior to the Effective Time.

 

“Parent Retained Qualified Plans” shall have the meaning set forth in
Section 5.02(a).

 

“Parent RSU Award (2015)” shall mean an award of time-based restricted stock
units granted in 2015 pursuant to a Parent Omnibus Plan that is outstanding as
of immediately prior to the Effective Time.

 

“Parent RSU Award (Pre-2015)” shall mean an award of time-based restricted stock
units granted prior to 2015 pursuant to a Parent Omnibus Plan that is
outstanding as of immediately prior to the Effective Time.

 

“Parent SERP” shall mean the Parent Supplemental Retirement Plan, as such plan
is in effect immediately prior to the Effective Time.

 

“Parent Share Fund” shall have the meaning set forth in Section 5.03(d).

 

“Parent Shares” shall mean the shares of common stock, par value $1.00 per
share, of Parent.

 

“Parent Transitional Compensation Plan” shall mean the Parent Transitional
Compensation Plan as amended and restated August 7, 2007.

 

“Parent Value Factor” shall mean the quotient obtained by dividing (a) the
Pre-Separation Parent Stock Value by (b) the sum of (i) the Adjusted SpinCo
Stock Value and (ii) the Post-Separation Parent Stock Value.

 

“Parent Welfare Plan” shall mean any Parent Benefit Plan which is a Welfare
Plan.

 

“Parties” shall mean the parties to this Agreement.

 

“Person” shall mean an individual, a general or limited partnership, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability entity, any other entity and any Governmental Authority.

 

“Post-Separation Parent Awards” shall mean Post-Separation Parent Option Awards,
Post-Separation Parent Restricted Stock Awards, Post-Separation Parent RSU
Awards (Pre-2015), Post-Separation Parent RSU Awards (2015), Post-Separation
Parent Performance Share Awards (Pre-2015) and Post-Separation Parent
Performance Share Awards (2015), collectively.

 

“Post-Separation Parent Option Award” shall mean a Parent Option Award adjusted
as of the Effective Time in accordance with Section 4.02(a).

 

7

--------------------------------------------------------------------------------

 

“Post-Separation Parent Performance Share Award (2015)” shall mean a Parent
Performance Share Award (2015) adjusted as of the Effective Time in accordance
with Section 4.02(f).

 

“Post-Separation Parent Performance Share Award (Pre-2015)” shall mean a Parent
Performance Share Award (Pre-2015) adjusted as of the Effective Time in
accordance with Section 4.02(e).

 

“Post-Separation Parent Restricted Stock Award” shall mean a Parent Restricted
Stock Award as adjusted as of the Effective Time in accordance with
Section 4.02(b).

 

“Post-Separation Parent RSU Award (2015)” shall mean a Parent RSU Award (2015)
as adjusted as of the Effective Time in accordance with Section 4.02(d).

 

“Post-Separation Parent RSU Award (Pre-2015)” shall mean a Parent RSU Award
(Pre-2015) adjusted as of the Effective Time in accordance with Section 4.02(c).

 

“Post-Separation Parent Stock Value” shall mean the simple average of the volume
weighted average per-share price of Parent Shares trading on the NYSE during
each of the first five (5) full Trading Sessions immediately after the Effective
Time.

 

“Pre-Separation Parent 401(k) Plan” shall mean the Gannett 401(k) Savings Plan,
as such plan is in effect immediately prior to the Effective Time.

 

“Pre-Separation Parent Post-65 Retiree Medical Plan” shall mean the Parent
Post-65 Retiree Medical Plan and Health Reimbursement Arrangement, as such plan
is in effect immediately prior to the Effective Time.

 

“Pre-Separation Parent Retirement Plan” shall mean the Gannett Retirement Plan,
as such plan is in effect immediately prior to the Effective Time.

 

“Pre-Separation Parent Stock Value” shall mean the simple average of the volume
weighted average per-share price of Parent Shares trading “regular way with due
bills” on the NYSE during each of the last five (5) full Trading Sessions
immediately prior to the Effective Time.

 

“Pre-Separation Parent Supplemental Unemployment Benefit Pay Plan and Trust”
shall mean the Parent Supplemental Unemployment Benefit Pay Plan and Trust, as
such plan and trust are in effect immediately prior to the Effective Time.

 

“Pre-Separation Parent Welfare Plan” shall mean a Welfare Plan listed in
Schedule 7.01(a), as such plan is in effect immediately prior to the Effective
Time.

 

“QDRO” shall mean a qualified domestic relations order within the meaning of
Section 206(d) of ERISA and Section 414(p) of the Code.

 

8

--------------------------------------------------------------------------------


 

“Record Date” shall mean the close of business on the date to be determined by
the Parent Board as the record date for determining holders of Parent Shares
entitled to receive SpinCo Shares pursuant to the Distribution.

 

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended,
together with the rules and regulations promulgated thereunder.

 

“Separation” shall have the meaning set forth in the Recitals.

 

“Separation and Distribution Agreement” shall have the meaning set forth in the
Recitals to this Agreement.

 

“SpinCo” shall have the meaning set forth in the Preamble.

 

“SpinCo 401(k) Plan” shall mean the Pre-Separation Parent 401(k) Plan, as
assumed by SpinCo as of the Effective Time pursuant to Section 2.03(b) and
Section 5.03(b).

 

“SpinCo Awards” shall mean SpinCo Option Awards, SpinCo Restricted Stock Awards,
SpinCo Performance Share Awards (2015), SpinCo Performance Share Awards
(Pre-2015), SpinCo RSU Awards (Pre-2015) and SpinCo RSU Awards (2015),
collectively.

 

“SpinCo Benefit Plan” shall mean any Benefit Plan established, sponsored,
maintained or contributed to by a member of the SpinCo Group as of or after the
Effective Time, including any SpinCo Retained Qualified Plan and any Benefit
Plans assumed or adopted by SpinCo pursuant to Section 2.03(a) and
Section 2.03(b).

 

“SpinCo Board” shall mean the Board of Directors of SpinCo.

 

“SpinCo Business” shall mean (a) the business, operations and activities of the
Publishing segment of Parent conducted at any time prior to the Effective Time
by either Party or any of their current or former Subsidiaries and (b) any
terminated, divested or discontinued businesses, operations and activities that,
at the time of termination, divestiture or discontinuation, primarily related to
the business, operations or activities described in clause (a) as then
conducted, including those set forth on Schedule 1.4 of the Separation and
Distribution Agreement, excluding, in the case of each of clauses (a) and (b),
the business, operations and activities primarily related to the Parent Assets.

 

“SpinCo Change in Control” shall have the meaning set forth in
Section 4.02(g)(i).

 

“SpinCo Deferred Compensation Plan” shall mean the deferred compensation plan,
as adopted by SpinCo as of the Effective Time pursuant to Section 2.03(a) and
Section 6.01(a).

 

“SpinCo Deferred Compensation Rabbi Trust” shall mean the rabbi trust, as
adopted by SpinCo as of the Effective Time pursuant to Section 2.03(a) and
Section 6.01(d).

 

“SpinCo Designees” shall mean any and all entities (including corporations,
general or limited partnerships, trusts, joint ventures, unincorporated
organizations, limited

 

9

--------------------------------------------------------------------------------


 

liability entities or other entities) designated by Parent that will be members
of the SpinCo Group as of immediately prior to the Effective Time.

 

“SpinCo Flex Plan” shall have the meaning set forth in Section 7.01(d).

 

“SpinCo GLT Severance Plan” shall mean the group leadership team transition
severance plan, as adopted by SpinCo as of the Effective Time pursuant to
Section 2.03(a) and Section 4.05.

 

“SpinCo Group” shall mean (a) prior to the Effective Time, SpinCo and each
Person that will be a Subsidiary of SpinCo as of immediately after the Effective
Time, including the Transferred Entities, even if, prior to the Effective Time,
such Person is not a Subsidiary of SpinCo; and (b) on and after the Effective
Time, SpinCo and each Person that is a Subsidiary of SpinCo.

 

“SpinCo Group Employees” shall have the meaning set forth in Section 3.01(a).

 

“SpinCo HSA” shall have the meaning set forth in Section 7.01(c).

 

“SpinCo Liabilities” shall have the meaning set forth in Section 2.3(a) of the
Separation and Distribution Agreement.

 

“SpinCo Non-Equity Incentive Practices” shall mean the corporate non-equity
incentive practices, as established by SpinCo as of the Effective Time pursuant
to Section 2.03(a) and Section 4.04(a).

 

“SpinCo Omnibus Plan” shall mean the SpinCo 2015 Omnibus Incentive Plan, as
established by SpinCo as of the Effective Time pursuant to Section 2.03(a) and
Section 4.01.

 

“SpinCo Option Award” shall mean an award of options to purchase SpinCo Shares
assumed by SpinCo pursuant to the SpinCo Omnibus Plan in accordance with
Section 4.02(a).

 

“SpinCo Performance Share Award (2015)” shall mean an award of performance
shares assumed by SpinCo pursuant to the SpinCo Omnibus Plan in accordance with
Section 4.02(f).

 

“SpinCo Performance Share Award (Pre-2015)” shall mean an award of performance
shares assumed by SpinCo pursuant to the SpinCo Omnibus Plan in accordance with
Section 4.02(e).

 

“SpinCo Post-65 Retiree Medical Plan” shall mean the Pre-Separation Parent
Post-65 Retiree Medical Plan, as assumed by SpinCo as of the Effective Time
pursuant to Section 2.03(b) and Section 7.08.

 

“SpinCo Ratio” shall mean the quotient obtained by dividing (a) the
Pre-Separation Parent Stock Value by (b) the SpinCo Stock Value.

 

10

--------------------------------------------------------------------------------


 

“SpinCo Retained Qualified Plans” shall have the meaning set forth in
Section 5.02(b).

 

“SpinCo Retirement Plan” shall mean the Pre-Separation Parent Retirement Plan,
as assumed by SpinCo as of the Effective Time pursuant to Section 2.03(b) and
Section 5.01(a).

 

“SpinCo Retirement Trust” shall mean the trust as assumed by SpinCo as of the
Effective Time pursuant to Section 2.03(b) and Section 5.01(a), which holds the
Assets of the SpinCo Retirement Plan.

 

“SpinCo RSU Award (2015)” shall mean an award of time-based restricted stock
units assumed pursuant to the SpinCo Omnibus Plan in accordance with
Section 4.02(d).

 

“SpinCo RSU Award (Pre-2015)” shall mean an award of time-based restricted stock
units assumed pursuant to the SpinCo Omnibus Plan in accordance with
Section 4.02(c).

 

“SpinCo SERP” shall mean the supplemental retirement plan, as adopted by SpinCo
as of the Effective Time pursuant to Section 2.03(a) and Section 5.04.

 

“SpinCo Share Fund” shall have the meaning set forth in Section 5.03(e).

 

“SpinCo Shares” shall mean the shares of common stock, par value $0.01 per
share, of SpinCo.

 

“SpinCo Stock Value” shall mean the simple average of the volume weighted
average per-share price of SpinCo Shares trading on the NYSE during each of the
first five (5) full Trading Sessions immediately after the Effective Time.

 

“SpinCo Supplemental Unemployment Benefit Pay Plan and Trust” shall mean the
Pre-Separation Parent Supplemental Unemployment Benefit Pay Plan and Trust as
assumed by SpinCo as of the Effective Time pursuant to Section 2.03(b) and
Section 7.04.

 

“SpinCo Transitional Compensation Plan” shall mean the SpinCo Transitional
Compensation Plan, as adopted by SpinCo pursuant to Section 2.03(a) and
Section 4.06.

 

“SpinCo Value Factor” shall mean the quotient obtained by dividing (a) the
Pre-Separation Parent Stock Value by (b) the sum of (i) the SpinCo Stock Value
and (ii) the quotient obtained by dividing the Post-Separation Parent Stock
Value by the Distribution Ratio.

 

“SpinCo Welfare Plan” shall mean a Welfare Plan established, sponsored,
maintained or contributed to by any member of the SpinCo Group for the benefit
of SpinCo Group Employees and Former SpinCo Group Employees, including
(a) Pre-Separation Parent Post-65 Retirement Medical Plan assumed by SpinCo
pursuant to Section 2.03(b) and Section 7.09 as the SpinCo Post-65 Retiree
Medical Plan and (b) the Pre-Separation Parent Supplemental Unemployment Benefit
Pay Plan, assumed by SpinCo pursuant to Section 2.03(b) and Section 7.04 as the
SpinCo Supplemental Unemployment Benefit Pay Plan and Trust.

 

11

--------------------------------------------------------------------------------


 

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person
(a) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (i) the total combined voting power of all classes of voting
securities, (ii) the total combined equity interests or (iii) the capital or
profit interests, in the case of a partnership, or (b) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

 

“Tax” shall have the meaning set forth in the Tax Matters Agreement.

 

“Tax Matters Agreement” shall mean the Tax Matters Agreement to be entered into
by and between Parent and SpinCo or any members of their respective Groups in
connection with the Separation, the Distribution or the other transactions
contemplated by this Agreement.

 

“TEGNA 401(k) Plan” shall mean the TEGNA Inc. 401(k) Savings Plan.

 

“TEGNA Participation Date” shall have the meaning set forth in Section 5.03(a).

 

“Third Party” shall mean any Person other than the Parties or any members of
their respective Groups.

 

“Third-Party Claim” shall have the meaning set forth in Section 4.5(a) of the
Separation and Distribution Agreement.

 

“Trading Session” shall mean the period of time during any given calendar day,
commencing with the determination of the opening price on the NYSE and ending
with the determination of the closing price on the NYSE, in which trading in
Parent Shares or SpinCo Shares (as applicable) is permitted on the NYSE.

 

“Transfer Documents” shall have the meaning set forth in Section 2.1(b) of the
Separation and Distribution Agreement.

 

“Transferred Account Balances” shall have the meaning set forth in
Section 7.01(d).

 

“Transferred Director” shall mean each SpinCo non-employee director as of the
Effective Time who served on the Parent Board immediately prior to the Effective
Time.

 

“Transferred Entities” shall mean the entities set forth on Schedule 1.9 of the
Separation and Distribution Agreement.

 

“Transition Services Agreement” shall mean the Transition Services Agreement to
be entered into by and between Parent and SpinCo or any members of their
respective Groups in connection with the Separation, the Distribution or the
other transactions contemplated by the Separation and Distribution Agreement.

 

“U.S.” shall mean the United States of America.

 

12

--------------------------------------------------------------------------------


 

“Welfare Plan” shall mean any “welfare plan” (as defined in Section 3(1) of
ERISA) or a “cafeteria plan” under Section 125 of the Code, and any benefits
offered thereunder, and any other plan offering health benefits (including
medical, prescription drug, dental, vision, mental health, substance abuse and
retiree health), disability benefits, or life, accidental death and
dismemberment, and business travel insurance, pre-Tax premium conversion
benefits, dependent care assistance programs, employee assistance programs, paid
time-off programs, contribution funding toward a health savings account,
flexible spending accounts, supplemental unemployment benefits or severance.

 

Section 1.02.         Interpretation.  Section 10.15 of the Separation and
Distribution Agreement is hereby incorporated by reference.

 

ARTICLE II
GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

 

Section 2.01.         General Principles.

 

(a)           Acceptance and Assumption of SpinCo Liabilities.  Except as
otherwise provided by this Agreement, on or prior to the Effective Time, but in
any case prior to the Distribution, SpinCo and the applicable SpinCo Designees
shall accept, assume and agree faithfully to perform, discharge and fulfill all
of the following Liabilities in accordance with their respective terms (each of
which shall be considered a SpinCo Liability), regardless of when or where such
Liabilities arose or arise, or whether the facts on which they are based
occurred prior to or subsequent to the Effective Time, regardless of where or
against whom such Liabilities are asserted or determined (including any
Liabilities arising out of claims made by Parent’s or SpinCo’s respective
directors, officers, Employees, Former Employees, agents, Subsidiaries or
Affiliates against any member of the Parent Group or the SpinCo Group) or
whether asserted or determined prior to the date hereof, and regardless of
whether arising from or alleged to arise from negligence, recklessness,
violation of Law, fraud or misrepresentation by any member of the Parent Group
or the SpinCo Group, or any of their respective directors, officers, Employees,
Former Employees, agents, Subsidiaries or Affiliates:

 

(i)            any and all wages, salaries, incentive compensation, equity
compensation, commissions, bonuses and any other employee compensation or
benefits payable to or on behalf of any SpinCo Group Employees and Former SpinCo
Group Employees after the Effective Time, without regard to when such wages,
salaries, incentive compensation, equity compensation, commissions, bonuses or
other employee compensation or benefits are or may have been awarded or earned;

 

(ii)           any and all Liabilities whatsoever with respect to claims under a
SpinCo Benefit Plan, taking into account the SpinCo Benefit Plan’s assumption of
Liabilities with respect to SpinCo Group Employees and Former SpinCo Group
Employees that were originally the Liabilities of the corresponding Parent
Benefit Plan with respect to periods prior to the Effective Time; and

 

(iii)          any and all Liabilities expressly assumed or retained by any
member of the SpinCo Group pursuant to this Agreement.

 

13

--------------------------------------------------------------------------------


 

(b)           Acceptance and Assumption of Parent Liabilities.  Except as
otherwise provided by this Agreement, on or prior to the Effective Time, but in
any case prior to the Distribution, Parent and certain members of the Parent
Group designated by Parent shall accept, assume and agree faithfully to perform,
discharge and fulfill all of the following Liabilities in accordance with their
respective terms (each of which shall be considered a Parent Liability),
regardless of when or where such Liabilities arose or arise, or whether the
facts on which they are based occurred prior to or subsequent to the Effective
Time, regardless of where or against whom such Liabilities are asserted or
determined (including any Liabilities arising out of claims made by Parent’s or
SpinCo’s respective directors, officers, Employees, Former Employees, agents,
Subsidiaries or Affiliates against any member of the Parent Group or the SpinCo
Group) or whether asserted or determined prior to the date hereof, and
regardless of whether arising from or alleged to arise from negligence,
recklessness, violation of Law, fraud or misrepresentation by any member of the
Parent Group or the SpinCo Group, or any of their respective directors,
officers, Employees, Former Employees, agents, Subsidiaries or Affiliates:

 

(i)            any and all wages, salaries, incentive compensation, equity
compensation, commissions, bonuses and any other employee compensation or
benefits payable to or on behalf of any Parent Group Employees and Former Parent
Group Employees after the Effective Time, without regard to when such wages,
salaries, incentive compensation, equity compensation, commissions, bonuses or
other employee compensation or benefits are or may have been awarded or earned;

 

(ii)           any and all Liabilities whatsoever with respect to claims under a
Parent Benefit Plan, taking into account a corresponding SpinCo Benefit Plan’s
assumption of Liabilities with respect to SpinCo Group Employees and Former
SpinCo Group Employees that were originally the Liabilities of such Parent
Benefit Plan with respect to periods prior to the Effective Time; and

 

(iii)          any and all Liabilities expressly assumed or retained by any
member of the Parent Group pursuant to this Agreement.

 

(c)           Unaddressed Liabilities.  To the extent that this Agreement does
not address particular Liabilities under any Benefit Plan and the Parties later
determine that they should be allocated in connection with the Distribution, the
Parties shall agree in good faith on the allocation, taking into account the
handling of comparable Liabilities under this Agreement.

 

14

--------------------------------------------------------------------------------


 

Section 2.02.         Service Credit.  As of the Effective Time, the SpinCo
Benefit Plans shall, and SpinCo shall cause each member of the SpinCo Group to,
recognize for each SpinCo Group Employee who is employed immediately following
the Effective Time by a member of the SpinCo Group and each Former SpinCo Group
Employee full service with Parent or any of its Subsidiaries or predecessor
entities at or before the Effective Time, to the same extent that such service
was recognized by Parent for similar purposes prior to the Effective Time as if
such full service had been performed for a member of the SpinCo Group, for
purposes of eligibility, vesting and determination of level of benefits under
any such SpinCo Benefit Plan.

 

Section 2.03.         Adoption and Transfer and Assumption of Benefit Plans.

 

(a)           Adoption by SpinCo of Benefit Plans.  As of no later than the
Effective Time, SpinCo shall adopt Benefit Plans (and related trusts, if
applicable) as contemplated and in accordance with the terms of this Agreement,
which Benefit Plans shall contain terms substantially comparable (or such other
standard and with such other terms or modifications as are specified in this
Agreement with respect to any particular Benefit Plan) to those of the
corresponding Parent Benefit Plans as in effect immediately prior to the
Effective Time, with such changes, modifications or amendments to the SpinCo
Benefit Plans as may be required by applicable Law or to reflect the Separation
and Distribution, including limiting participation in any such SpinCo Benefit
Plan to SpinCo Group Employees and Former SpinCo Group Employees who
participated in the corresponding Benefit Plan immediately prior to the
Effective Time.

 

(b)           Transfer to and Assumption by SpinCo of Certain Pre-Separation
Parent Plans.  As of the Effective Time, Parent shall assign and transfer to
SpinCo and SpinCo shall assume the Benefits Plans listed on Schedule 2.03(b),
including all related Liabilities and Assets, and any related trusts and other
funding vehicles and insurance contracts of any of such plans other than as
specifically provided in this Agreement; provided, however, that SpinCo may make
such changes, modifications or amendments to such SpinCo Benefit Plans as may be
required by applicable Law or to reflect the Separation and Distribution
Agreement, including limiting participation in any such SpinCo Benefit Plan to
SpinCo Group Employees and Former SpinCo Group Employees who participated in the
corresponding Benefit Plan immediately prior to the Effective Time.

 

(c)           Plans Not Required to Be Adopted.  With respect to any Benefit
Plan not listed or otherwise addressed in this Agreement, the Parties shall
agree in good faith on the treatment of such plan taking into account the
handling of any comparable plan under this Agreement and, notwithstanding that
SpinCo shall not have an obligation to continue to maintain any such plan with
respect to the provision of future benefits from and after the Effective Time,
SpinCo shall remain obligated to pay or provide any previously accrued or
incurred benefits to the SpinCo Group Employees and Former SpinCo Group
Employees consistent with Section 2.01(a) of this Agreement.

 

(d)           Information and Operation.  Each Party shall use its commercially
reasonable efforts to provide the other Party with information describing each
Benefit Plan election made by an Employee or Former Employee that may have
application to such Party’s Benefit Plans from and after the Effective Time, and
each Party shall use its commercially reasonable efforts to administer its
Benefit Plans using those elections.  Each Party shall, upon

 

15

--------------------------------------------------------------------------------


 

reasonable request, use its commercially reasonable efforts to provide the other
Party and the other Party’s respective Affiliates, agents, and vendors all
information reasonably necessary to the other Party’s operation or
administration of its Benefit Plans.

 

(e)           No Duplication or Acceleration of Benefits.  Notwithstanding
anything to the contrary in this Agreement, the Separation and Distribution
Agreement or any Ancillary Agreement, no participant in any Benefit Plan shall
receive service credit or benefits to the extent that receipt of such service
credit or benefits would result in duplication of benefits provided to such
participant by the corresponding Benefit Plan or any other plan, program or
arrangement sponsored or maintained by a member of the Group that sponsors the
corresponding Benefit Plan.  Furthermore, unless expressly provided for in this
Agreement, the Separation and Distribution Agreement or in any Ancillary
Agreement or required by applicable Law, no provision in this Agreement shall be
construed to create any right to accelerate vesting distributions or
entitlements under any Benefit Plan sponsored or maintained by a member of the
Parent Group or member of the SpinCo Group on the part of any Employee or Former
Employee.

 

(f)            Transition Services.  The Parties acknowledge that the Parent
Group or the SpinCo Group may provide administrative services for certain of the
other Party’s compensation and benefit programs for a transitional period under
the terms of the Transition Services Agreement.  The Parties agree to enter into
a business associate agreement (if required by HIPAA or other applicable health
information privacy Laws) in connection with such Transition Services Agreement.

 

(g)           Beneficiaries.  References to Parent Group Employees, Former
Parent Group Employees, SpinCo Group Employees, Former SpinCo Group Employees,
and current and former non-employee directors of either Parent or SpinCo, shall
be deemed to refer to their beneficiaries, dependents, survivors and alternate
payees, as applicable.

 

Section 2.04.         Individual Agreements.

 

(a)           Assignment by Parent.  To the extent necessary, Parent shall
assign, or cause an applicable member of the Parent Group to assign, to SpinCo
or another member of the SpinCo Group, as designated by SpinCo, all Individual
Agreements, with such assignment to be effective as of no later than the
Effective Time; provided, however, that to the extent that assignment of any
such Individual Agreement is not permitted by the terms of such agreement or by
applicable Law, effective as of the Effective Time, each member of the SpinCo
Group shall be considered to be a successor to each member of the Parent Group
for purposes of, and a third-party beneficiary with respect to, such Individual
Agreement, such that each member of the SpinCo Group shall enjoy all of the
rights and benefits under such agreement (including rights and benefits as a
third-party beneficiary), with respect to the business operations of the SpinCo
Group; provided, further, that in no event shall Parent be permitted to enforce
any Individual Agreement (including any agreement containing non-competition or
non-solicitation covenants) against a SpinCo Group Employee or Former SpinCo
Group Employee for action taken in such individual’s capacity as a SpinCo Group
Employee or Former SpinCo Group Employee other than on behalf of SpinCo Group as
requested by SpinCo Group in its capacity as a third-party beneficiary.

 

16

--------------------------------------------------------------------------------


 

(b)           Assumption by SpinCo.  Effective as of the Effective Time, SpinCo
shall assume and honor any individual agreement to which any SpinCo Group
Employee or Former SpinCo Group Employee is a party with any member of the
Parent Group, including any Individual Agreement.

 

Section 2.05.         Collective Bargaining.  No later than the Effective Time,
to the extent necessary, SpinCo shall (a) assume all collective bargaining
agreements (including any national, sector or local collective bargaining
agreement) that cover SpinCo Group Employees or Former SpinCo Group Employees
and the Liabilities arising under any such collective bargaining agreements, and
(b) join any industrial, employer or similar association or federation if
membership is required for the relevant collective bargaining agreement to
continue to apply.

 

Section 2.06.         Non-U.S. Regulatory Compliance.  Parent shall have the
authority to adjust the treatment described in this Agreement with respect to
SpinCo Group Employees and Former SpinCo Group Employees who are located outside
of the U.S. in order to ensure compliance with the applicable Laws or
regulations of countries outside of the U.S. or to preserve the Tax benefits
provided under local Tax Law or regulation before the Distribution.

 

ARTICLE III
ASSIGNMENT OF EMPLOYEES

 

Section 3.01.         Active Employees.

 

(a)           Assignment and Transfer of Employees.  Effective as of no later
than the Effective Time and except as otherwise agreed by the Parties, (i) the
applicable member of the Parent Group shall have taken such actions as are
necessary to ensure that each individual who is intended to be an employee of
the SpinCo Group as of immediately after the Effective Time (including any such
individual who is not actively working as of the Effective Time as a result of
an illness, injury or leave of absence approved by the Parent Human Resources
department or otherwise taken in accordance with applicable Law) (collectively,
the “SpinCo Group Employees”) is employed by a member of the SpinCo Group as of
immediately after the Effective Time, and (ii) the applicable member of the
Parent Group shall have taken such actions as are necessary to ensure that each
individual who is intended to be an employee of the Parent Group as of
immediately after the Effective Time (including any such individual who is not
actively working as of the Effective Time as a result of an illness, injury or
leave of absence approved by the Parent Human Resources department or otherwise
taken in accordance with applicable Law) and any other individual employed by
the Parent Group as of the Effective Time who is not a SpinCo Group Employee
(collectively, the “Parent Group Employees”) is employed by a member of the
Parent Group as of immediately after the Effective Time.  Each of the Parties
agrees to execute, and to seek to have the applicable Employees execute, such
documentation, if any, as may be necessary to reflect such assignment and/or
transfer.

 

(b)           At-Will Status.  Nothing in this Agreement shall create any
obligation on the part of any member of the Parent Group or any member of the
SpinCo Group to (i) continue the employment of any Employee or permit the return
from a leave of absence for any period after the date of this Agreement (except
as required by applicable Law) or (ii) change the employment

 

17

--------------------------------------------------------------------------------


 

status of any Employee from “at-will,” to the extent that such Employee is an
“at-will” employee under applicable Law.

 

(c)           Severance.  The Parties acknowledge and agree that the Separation,
Distribution and the assignment, transfer or continuation of the employment of
Employees as contemplated by this Section 3.01 shall not be deemed an
involuntary termination of employment entitling any SpinCo Group Employee or
Parent Group Employee to severance payments or benefits.

 

(d)           Not a Change in Control.  The Parties acknowledge and agree that
neither the consummation of the Separation, Distribution nor any transaction
contemplated by this Agreement, the Separation and Distribution Agreement or any
other Ancillary Agreement shall be deemed a “change in control,” “change of
control,” or term of similar import for purposes of any Benefit Plan sponsored
or maintained by any member of the Parent Group or member of the SpinCo Group.

 

(e)           Payroll and Related Taxes.  With respect to any SpinCo Group
Employee or group of SpinCo Group Employees, the Parties shall, or shall cause
their respective Subsidiaries to, (i) treat SpinCo (or the applicable member of
the SpinCo Group) as a “successor employer” and Parent (or the applicable member
of the Parent Group) as a “predecessor,” within the meaning of Sections
3121(a)(1) and 3306(b)(1) of the Code, for purposes of Taxes imposed under the
U.S. Federal Insurance Contributions Act, as amended (“FICA”), or the U.S.
Federal Unemployment Tax Act, as amended (“FUTA”), (ii) cooperate with each
other to avoid, to the extent possible, the restart of FICA and FUTA upon or
following the Effective Time with respect to each such SpinCo Group Employee for
the Tax year during which the Effective Time occurs, and (iii) use commercially
reasonable efforts to implement the alternate procedure described in Section 5
of Revenue Procedure 2004-53; provided, however, that, to the extent that SpinCo
(or the applicable member of the SpinCo Group) cannot be treated as a “successor
employer” to Parent (or the applicable member of the Parent Group) within the
meaning of Sections 3121(a)(1) and 3306(b)(1) of the Code with respect to any
SpinCo Group Employee or group of SpinCo Group Employees, (x) with respect to
the portion of the Tax year commencing on January 1, 2015 and ending on the
Distribution Date, Parent shall (A) be responsible for all payroll obligations,
Tax withholding and reporting obligations for such SpinCo Group Employees and
(B) furnish a Form W-2 or similar earnings statement to all such SpinCo Group
Employees for such period, and (y) with respect to the remaining portion of such
Tax year, SpinCo shall (A) be responsible for all payroll obligations, Tax
withholding and reporting obligations regarding such SpinCo Group Employees and
(B) furnish a Form W-2 or similar earnings statement to all such SpinCo Group
Employees.

 

(f)            Dual Service Employees.  Without limiting the generality of
Section 3.01(a), the individuals who are designated as “Dual Service Employees”
on Schedule 3.01(f) shall be employed by both the Parent Group and SpinCo Group
immediately following the Effective Time, and shall be classified as Parent
Group Employees.  Certain additional terms applicable to the Dual Service
Employees’ services to the Parent Group and the SpinCo Group are set forth on
Schedule 3.01(f).

 

Section 3.02.         No-Hire and Non-Solicitation.  Each Party agrees that, for
a period of two (2) years from the Distribution Date, such Party shall not hire
or solicit for employment any

 

18

--------------------------------------------------------------------------------


 

individual who is a Parent Group Employee or a Former Parent Group Employee
whose employment was terminated during the thirty (30) days prior to the
Effective Time (the “Non-Solicit Date”), in the case of SpinCo, or a SpinCo
Group Employee or a Former SpinCo Group Employee whose employment was terminated
during the thirty (30) days prior to the Effective Time, in the case of Parent;
provided, however, without limiting the generality of the foregoing prohibition
on solicitation and hiring Employees of the other Party, this Section 3.02 shall
not prohibit (a) hiring resulting from generalized solicitations that are not
directed to specific Persons or Employees of the other Party, or (b) the
solicitation and hiring of a Person whose employment was involuntarily
terminated by the other Party.  Except as provided in clause (b) of the
immediately preceding sentence with respect to involuntary terminations, without
regard to the use of the term “Employee” or “employs,” the restrictions under
this Section 3.02 shall be applicable to the applicable Employee or Former
Employee until the date that is six (6) months after such Employee or Former
Employee’s last date of employment with Parent or SpinCo, as applicable.  For
the avoidance of doubt, the restrictions under this Section 3.02 shall not apply
to (x) Former Parent Group Employees or Former SpinCo Group Employees whose most
recent employment with Parent and its Subsidiaries was terminated prior to the
Non-Solicit Date, or (y) Employees or Former Employees who are licensed
attorneys that are solicited or hired to provide legal services to either Party.

 

ARTICLE IV
EQUITY, INCENTIVE AND EXECUTIVE COMPENSATION

 

Section 4.01.         Generally.  Each Parent Award granted that is outstanding
as of immediately prior to the Effective Time shall be adjusted as described
below; provided, however, effective immediately prior to the Effective Time, the
Parent Compensation Committee may provide for different adjustments with respect
to some or all Parent Awards to the extent that the Parent Compensation
Committee deems such adjustments necessary and appropriate.  Any adjustments
made by the Parent Compensation Committee pursuant to the foregoing sentence
shall be deemed incorporated by reference herein as if fully set forth below and
shall be binding on the Parties and their respective Affiliates.  Before the
Effective Time, the SpinCo Omnibus Plan shall be established, with such terms as
are necessary to permit the implementation of the provisions of Section 4.02.

 

Section 4.02.         Equity Incentive Awards.

 

(a)           Option Awards.  Each Parent Option Award that is outstanding as of
immediately prior to the Effective Time shall be converted, as of the Effective
Time, into both a Post-Separation Parent Option Award and a SpinCo Option Award
and shall, except as otherwise provided in this Section 4.02, be subject to the
same terms and conditions (including with respect to vesting and expiration)
after the Effective Time as were applicable to such Parent Option Award
immediately prior to the Effective Time; provided, however, that from and after
the Effective Time:

 

(i)            the number of Parent Shares subject to such Post-Separation
Parent Option Award shall be equal to the product, rounded down to the nearest
whole share, obtained by multiplying (A) the number of Parent Shares subject to
the corresponding Parent Option Award immediately prior to the Effective Time by
(B) the Parent Value Factor;

 

19

--------------------------------------------------------------------------------

 

(ii)           the number of SpinCo Shares subject to such SpinCo Option Award
shall be equal to the product, rounded down to the nearest whole share, obtained
by multiplying (A) the number of Parent Shares subject to the corresponding
Parent Option Award immediately prior to the Effective Time by (B) the SpinCo
Value Factor;

 

(iii)          the per share exercise price of such Post-Separation Parent
Option Award shall be equal to the quotient, rounded up to the nearest cent,
obtained by dividing (A) the per share exercise price of the corresponding
Parent Option Award immediately prior to the Effective Time by (B) the Parent
Ratio; and

 

(iv)          the per share exercise price of such SpinCo Option Award shall be
equal to the quotient, rounded up to the nearest cent, obtained by dividing
(A) the per share exercise price of the corresponding Parent Option Award
immediately prior to the Effective Time by (B) the SpinCo Ratio.

 

Notwithstanding anything to the contrary in this Section 4.02(a), the exercise
price, the number of Parent Shares and SpinCo Shares subject to each
Post-Separation Parent Option Award and SpinCo Option Award, and the terms and
conditions of exercise of such options shall be determined in a manner
consistent with the requirements of Section 409A of the Code.

 

(b)           Restricted Stock Awards.  Each Parent Restricted Stock Award that
is outstanding as of immediately prior to the Effective Time shall be converted,
as of the Effective Time, into a Post-Separation Parent Restricted Stock Award
and a SpinCo Restricted Stock Award and each such award shall, except as
otherwise provided in this Section 4.02, be subject to the same terms and
conditions (including with respect to vesting) after the Effective Time as were
applicable to such Parent Restricted Stock Award prior to the Effective Time;
provided, however, that from and after the Effective Time the number of shares
subject to (i) the Post-Separation Parent Restricted Stock Award shall be equal
to the number of Parent Shares subject to the corresponding Parent Restricted
Stock Award immediately prior to the Effective Time, and (ii) the SpinCo
Restricted Stock Award shall be equal to the product, rounded to the nearest
whole share, obtained by multiplying (A) the number of Parent Shares subject to
the Parent Restricted Stock Award immediately prior to the Effective Time by
(B) the Distribution Ratio.

 

(c)           RSU Awards (Pre-2015).  Each Parent RSU Award (Pre-2015) that is
outstanding as of immediately prior to the Effective Time shall be converted, as
of the Effective Time, into a Post-Separation Parent RSU Award (Pre-2015) and a
SpinCo RSU Award (Pre-2015) and each such award shall, except as otherwise
provided in this Section 4.02, be subject to the same terms and conditions
(including with respect to vesting) after the Effective Time as were applicable
to such Parent RSU Award (Pre-2015) prior to the Effective Time; provided,
however, that from and after the Effective Time the number of shares subject to
(i) the Post-Separation Parent RSU Award (Pre-2015) shall be equal to the number
of Parent Shares subject to the corresponding Parent RSU Award (Pre-2015)
immediately prior to the Effective Time, and (ii) the SpinCo RSU Award
(Pre-2015) shall be equal to the product, rounded to the nearest whole share,
obtained by multiplying (A) the number of Parent Shares subject to the Parent
RSU Award (Pre-2015) immediately prior to the Effective Time by (B) the
Distribution Ratio.

 

20

--------------------------------------------------------------------------------


 

(d)           RSU Awards (2015).  Each Parent RSU Award (2015) that is
outstanding as of immediately prior to the Effective Time shall be treated as
follows:

 

(i)            If the holder is not a SpinCo Group Employee, Former SpinCo Group
Employee or a Transferred Director (except as otherwise provided in
Section 4.02(d)(ii) with respect to Post-Separation Parent RSU Awards (2015)
that are vested as of the Effective Time), such award shall be converted, as of
the Effective Time, into a Post-Separation Parent RSU Award (2015), and shall,
except as otherwise provided in this Section 4.02, be subject to the same terms
and conditions (including with respect to vesting and expiration) after the
Effective Time as were applicable to such Parent RSU Award (2015) immediately
prior to the Effective Time; provided, however, that from and after the
Effective Time, the number of Parent Shares subject to such Post-Separation
Parent RSU Award (2015) shall be equal to the product, rounded to the nearest
whole share, obtained by multiplying (A) the number of Parent Shares subject to
the corresponding Parent RSU Award (2015) immediately prior to the Effective
Time by (B) the Parent Ratio.

 

(ii)           Notwithstanding the terms of Section 4.02(d)(i) or
4.02(d)(iii) and in lieu of the treatment provided in such Sections, any portion
of a Parent RSU Award (2015) that is held by a non-employee director, including
a Transferred Director, that is vested as of the Effective Time, shall be
converted, as of the Effective Time, into a vested Post-Separation Parent RSU
Award (2015) and a vested SpinCo RSU Award (2015) and each such award shall,
except as otherwise provided in this Section 4.02, be subject to the same terms
and conditions after the Effective Time as were applicable to such Parent RSU
Award (2015) prior to the Effective Time; provided, however, that the number of
shares subject to (A) the Post-Separation Parent RSU Award (2015) shall be equal
to the number of Parent Shares subject to the vested portion of the
corresponding Parent RSU Award (2015) immediately prior to the Effective Time,
and (B) the SpinCo RSU Award (2015) shall be equal to the product, rounded to
the nearest whole share, obtained by multiplying (x) the number of Parent Shares
subject to the vested portion of the Parent RSU Award (2015) immediately prior
to the Effective Time by (y) the Distribution Ratio.

 

(iii)          If the holder is a SpinCo Group Employee, Former SpinCo Group
Employee or (subject to Section 4.02(d)(ii)) a Transferred Director, such award
shall be converted, as of the Effective Time, into a SpinCo RSU Award (2015),
and shall, except as otherwise provided in this Section 4.02, be subject to the
same terms and conditions (including with respect to vesting and expiration)
after the Effective Time as were applicable to such Parent RSU Award (2015)
immediately prior to the Effective Time; provided, however, that from and after
the Effective Time, the number of SpinCo Shares subject to such SpinCo RSU Award
(2015) shall be equal to the product, rounded to the nearest whole share,
obtained by multiplying (A) the number of Parent Shares subject to the
corresponding Parent RSU Award (2015) immediately prior to the Effective Time by
(B) the SpinCo Ratio.

 

(e)           Performance Share Awards (Pre-2015).  Each Parent Performance
Share Award (Pre-2015) that is outstanding as of immediately prior to the
Effective Time shall be converted, as of the Effective Time, into a
Post-Separation Parent Performance Share Award and a SpinCo Performance Share
Award and each such award shall, except as otherwise provided in this
Section 4.02, be subject to the same terms and conditions (including with
respect to vesting and applicable performance criteria) after the Effective Time
as were applicable to such Parent

 

21

--------------------------------------------------------------------------------


 

Performance Share Award prior to the Effective Time; provided, however, that
from and after the Effective Time:

 

(i)            the number of shares subject to (A) the Post-Separation Parent
Performance Share Award shall be equal to the number of Parent Shares subject to
the corresponding Parent Performance Share Award immediately prior to the
Effective Time, and (B) the SpinCo Performance Share Award shall be equal to the
product, rounded to the nearest whole share, obtained by multiplying (1) the
number of Parent Shares subject to the Parent Performance Share Award
immediately prior to the Effective Time by (2) the Distribution Ratio;

 

(ii)           the value of dividends taken into account for purposes of the
calculation of total shareholder return, shall be (A) the value of any cash
dividends paid on Parent Shares during the performance period and (B) the
product obtained by multiplying (1) the value of any cash dividends paid on
SpinCo Shares during the portion of the performance period occurring after the
Effective Time by (2) the Distribution Ratio; and

 

(iii)          the stock price at the end of the performance period used to
determine total shareholder return shall be the sum of (A) the price per share
of Parent Shares on the relevant measurement dates, and (B) the product obtained
by multiplying (1) the price per share of SpinCo Shares on the relevant
measurement dates by (2) the Distribution Ratio.

 

(f)            Performance Share Awards (2015).  Each Parent Performance Share
Award (2015) that is outstanding as of immediately prior to the Effective Time
shall be treated as follows:

 

(i)            If the holder is not a SpinCo Group Employee or Former SpinCo
Group Employee, such award shall be converted, as of the Effective Time, into a
Post-Separation Parent Performance Share Award (2015), and shall, except as
otherwise provided in this Section 4.02 and the terms of the award agreement
governing the applicable Parent Performance Share Award (2015) (including with
respect to the adjustment of the applicable performance goals), be subject to
the same terms and conditions (including with respect to vesting) after the
Effective Time as were applicable to such Parent Performance Share Award (2015)
immediately prior to the Effective Time; provided, however, that from and after
the Effective Time, the number of Parent Shares subject to such Post-Separation
Parent Performance Share Award (2015) shall be equal to the product, rounded to
the nearest whole share, obtained by multiplying (A) the number of Parent Shares
subject to the corresponding Parent Performance Share Award (2015) immediately
prior to the Effective Time by (B) the Parent Ratio.

 

(ii)           If the holder is a SpinCo Group Employee or Former SpinCo Group
Employee, such award shall be converted, as of the Effective Time, into a SpinCo
Performance Share Award (2015), and shall, except as otherwise provided in this
Section 4.02 and the terms of the award agreement governing the applicable
Parent Performance Share Award (2015) (including with respect to the adjustment
of the applicable performance goals), be subject to the same terms and
conditions (including with respect to vesting) after the Effective Time as were
applicable to such Parent Performance Share Award (2015) immediately prior to
the Effective Time; provided, however, that from and after the Effective Time,
the number of SpinCo Shares subject to such SpinCo Performance Share Award
(2015) shall be equal to the product, rounded to the nearest whole share,
obtained by multiplying (A) the number of Parent Shares subject to the

 

22

--------------------------------------------------------------------------------


 

corresponding Parent Performance Share Award (2015) immediately prior to the
Effective Time by (B) the SpinCo Ratio.

 

(g)           Miscellaneous Award Terms.

 

(i)            With respect to Post-Separation Parent Awards and SpinCo Awards,
(A) employment with or service to the Parent Group shall be treated as
employment with or service to SpinCo with respect to SpinCo Awards held by a
Parent Group Employee who is employed by a member of the Parent Group
immediately following the Effective Time or a Parent non-employee director who
is a non-employee director of Parent immediately following the Effective Time,
and (B) employment with or service to the SpinCo Group shall be treated as
employment with or service to Parent with respect to Post-Separation Parent
Awards held by SpinCo Group Employees who is employed by a member of the SpinCo
Group immediately following the Effective Time or a Transferred Director who is
a director of SpinCo immediately following the Effective Time.  In addition,
none of the Separation, the Distribution or any employment transfer described in
Section 3.01(a) shall constitute a termination of employment for any Employee
for purposes of any Post-Separation Parent Award or any SpinCo Award.  After the
Effective Time, for any award adjusted under this Section 4.02, any reference to
a “change in control,” “change of control” or similar definition in an award
agreement, employment agreement or Parent Omnibus Plan applicable to such award
(x) with respect to Post-Separation Parent Awards, shall be deemed to refer to a
“change in control,” “change of control” or similar definition as set forth in
the applicable award agreement, employment agreement or Parent Omnibus Plan (a
“Parent Change in Control”), and (y) with respect to SpinCo Awards, shall be
deemed to refer to a “Change in Control” as defined in the SpinCo Omnibus Plan a
(“SpinCo Change in Control”).  Without limiting the foregoing, with respect to
provisions related to vesting of awards, a Parent Change in Control shall be
treated as a SpinCo Change in Control for purposes of SpinCo Awards held by
Parent Group Employees, Former Parent Group Employees and Parent non-employee
directors, and a SpinCo Change in Control shall be treated as a Parent Change in
Control for purposes of Post-Separation Parent Awards held by SpinCo Group
Employees, Former SpinCo Group Employees and Transferred Directors.

 

(ii)           Any determination in respect of a Post-Separation Parent Option
Award and SpinCo Option Award, Post-Separation Parent RSU Award (Pre-2015) and
SpinCo RSU Award (Pre-2015) or Post-Separation Parent Performance Share Award
(Pre-2015) and SpinCo Performance Share Award, in each case, granted to the
holder pursuant to the Parent Omnibus Plan or the SpinCo Omnibus Plan, as
applicable, and this Section 4.02, shall be made by the Compensation Committee
of the Board of Directors of the Party to which the holder provides services
immediately after the Effective Time (Parent or SpinCo, as applicable);
provided, that any such determination shall apply uniformly to both the
applicable Post-Separation Parent Award and the corresponding SpinCo Award held
by such holder.

 

(h)           Settlement; Tax Reporting and Withholding.

 

(i)            Except as otherwise provided in this Section 4.02(h) or
Section 6.01, after the Effective Time, Post-Separation Parent Awards,
regardless of by whom held, shall be settled by Parent, and SpinCo Awards,
regardless of by whom held, shall be settled by SpinCo.

 

23

--------------------------------------------------------------------------------


 

(ii)           Upon the vesting, payment or settlement, as applicable, of SpinCo
Awards, SpinCo shall be solely responsible for ensuring the satisfaction of all
applicable Tax withholding requirements on behalf of each SpinCo Group Employee
or Former SpinCo Group Employee and for ensuring the collection and remittance
of applicable employee withholding Taxes to the Parent Group with respect to
each Parent Group Employee or Former Parent Group Employee (with Parent Group
being responsible for remittance of the applicable employee Taxes and payment
and remittance of the applicable employer Taxes relating to Parent Group
Employees and Former Parent Group Employees to the applicable Governmental
Authority).  Upon the vesting, payment or settlement, as applicable, of
Post-Separation Parent Awards, Parent shall be solely responsible for ensuring
the satisfaction of all applicable Tax withholding requirements on behalf of
each Parent Group Employee or Former Parent Group Employee and for ensuring the
collection and remittance of applicable employee withholding Taxes to the SpinCo
Group with respect to each SpinCo Group Employee or Former SpinCo Group Employee
(with SpinCo Group being responsible for remittance of the applicable employee
Taxes and payment and remittance of the applicable employer Taxes relating to
SpinCo Group Employees and Former SpinCo Group Employees to the applicable
Governmental Authority).  Following the Effective Time, Parent shall be
responsible for all income Tax reporting in respect of Post-Separation Parent
Awards and SpinCo Awards held by Parent Group Employees, Former Parent Group
Employees and individuals who are or were Parent non-employee directors, and
SpinCo shall be responsible for all income Tax reporting in respect of
Post-Separation Parent Awards and SpinCo Awards held by SpinCo Group Employees,
Former SpinCo Group Employees and Transferred Directors.

 

(iii)          SpinCo shall be responsible for the settlement of cash dividends
or dividend equivalents on any Post-Separation Parent Restricted Stock Award or
SpinCo Restricted Stock Award held by a Transferred Director.  Prior to the date
any such settlement is due, Parent shall pay SpinCo in cash amounts required to
settle (A) any dividends or dividend equivalents with respect to Post-Separation
Parent Restricted Stock Awards and (B) any dividends or dividend equivalents
accrued prior to the Effective Time with respect to SpinCo Restricted Stock
Awards.  Parent shall be responsible for the settlement of cash dividends or
dividend equivalents on any Post-Separation Parent Restricted Stock Awards or
SpinCo Restricted Stock Awards held by a non-employee director of Parent.  Prior
to the date any such settlement is due, SpinCo shall pay Parent in cash amounts
required to settle any dividends or dividend equivalents accrued following the
Effective Time with respect to SpinCo Restricted Stock Awards.  For the
avoidance of doubt, the term “dividend equivalents” shall not include any
dividend equivalents that are deemed reinvested in SpinCo Shares or Parent
Shares, consistent with the practice with respect to the applicable award prior
to the Separation, and Parent or SpinCo, as applicable, shall adjust the number
of shares subject to the applicable Post-Separation Parent Award or SpinCo
Award, as applicable, to reflect such deemed reinvestment in the manner set
forth in the applicable award agreement.

 

(iv)          Following the Effective Time, if any Post-Separation Parent Award
held by a SpinCo Group Employee, Former SpinCo Group Employee or Transferred
Director shall fail to become vested, such Post-Separation Parent Award shall be
forfeited to Parent, and if any SpinCo Award held by a Parent Group Employee,
Former Parent Group Employee or non-employee director of Parent shall fail to
become vested, such SpinCo Award shall be forfeited to SpinCo.

 

24

--------------------------------------------------------------------------------


 

(i)            Cooperation.  Each of the Parties shall establish an appropriate
administration system in order to administer, in an orderly manner,
(i) exercises of vested Post-Separation Parent Options and SpinCo Options,
(ii) the vesting and forfeiture of unvested Post-Separation Parent Awards and
SpinCo Awards, and (iii) the withholding and reporting requirements with respect
to all awards.  Each of the Parties shall work together to unify and consolidate
all indicative data and payroll and employment information on regular timetables
and make certain that each applicable Person’s data and records in respect of
such awards are correct and updated on a timely basis.  The foregoing shall
include employment status and information required for vesting and forfeiture of
awards and Tax withholding/remittance, compliance with trading windows and
compliance with the requirements of the Exchange Act and other applicable Laws.

 

(j)            Registration and Other Regulatory Requirements.  SpinCo agrees to
file Forms S-1, S-3 and S-8 registration statements with respect to, and to
cause to be registered pursuant to the Securities Act, the SpinCo Shares
authorized for issuance under the SpinCo Omnibus Plan, as required pursuant to
the Securities Act, not later than the Effective Time and in any event before
the date of issuance of any SpinCo Shares pursuant to the SpinCo Omnibus Plan. 
The Parties shall take such additional actions as are deemed necessary or
advisable to effectuate the foregoing provisions of this Section 4.02(j),
including compliance with securities Laws and other legal requirements
associated with equity compensation awards in affected non-U.S. jurisdictions. 
Parent agrees to facilitate the adoption and approval of the SpinCo Omnibus Plan
consistent with the requirements of Treasury Regulations
Section 1.162-27(f)(4)(iii).

 

Section 4.03.         Employee Stock Purchase Plan.  The administrator of the
Parent ESPP shall take all actions necessary and appropriate to provide that all
payroll deductions and other contributions of the participants in the Parent
ESPP who are SpinCo Group Employees shall cease on or before the Distribution
Date.

 

Section 4.04.         Non-Equity Incentive Practices and Plans.

 

(a)           Corporate Bonus Practices.

 

(i)            For not less than the General Continuation Period, SpinCo shall
follow the SpinCo Non-Equity Incentive Practices, which, for not less than the
General Continuation Period, shall be applied in a manner that is substantially
comparable to the manner in which  the corresponding Parent Non-Equity Incentive
Practices were applied to the SpinCo Group Employees who were subject thereto as
of immediately prior to the Effective Time, with such changes to the applicable
performance goals as may be necessary in order to reflect the SpinCo Business
following the Separation, and such other changes, modifications or amendments to
the SpinCo Non-Equity Incentive Practices as may be required by applicable Law.

 

(ii)           The SpinCo Group shall be responsible for determining all bonus
awards that would otherwise be payable under the SpinCo Non-Equity Incentive
Practices to SpinCo Group Employees or Former SpinCo Group Employees for any
performance periods that are open when the Effective Time occurs.  The SpinCo
Group shall also determine for SpinCo Group Employees or Former SpinCo Group
Employees (A) the extent to which established performance criteria (as
interpreted by the SpinCo Group, in its sole discretion) have been met, and

 

25

--------------------------------------------------------------------------------


 

(B) the payment level for each SpinCo Group Employee or Former SpinCo Group
Employee.  The SpinCo Group shall assume all Liabilities with respect to any
such bonus awards payable to SpinCo Group Employees or Former SpinCo Group
Employees for any performance periods that are open when the Effective Time
occurs and thereafter, and no member of the Parent Group shall have any
obligations with respect thereto.

 

(iii)          The Parent Group shall be responsible for determining all bonus
awards that would otherwise be payable under the Parent Non-Equity Incentive
Practices to Parent Group Employees or Former Parent Group Employees for any
performance periods that are open when the Effective Time occurs.  The Parent
Group shall also determine for Parent Group Employees or Former Parent Group
Employees (A) the extent to which established performance criteria (as
interpreted by the Parent Group, in its sole discretion) have been met, and
(B) the payment level for each Parent Group Employee or Former Parent Group
Employee.  The Parent Group shall retain (or assume as necessary) all
Liabilities with respect to any such bonus awards payable to Parent Group
Employees or Former Parent Group Employees for any performance periods that are
open when the Effective Time occurs and thereafter, and no member of the SpinCo
Group shall have any obligations with respect thereto.

 

(b)           Parent Retained Bonus Plans.  No later than the Effective Time,
the Parent Group shall continue to retain (or assume as necessary) any incentive
plan for the exclusive benefit of Parent Group Employees and Former Parent Group
Employees, whether or not sponsored by the Parent Group, and, from and after the
Effective Time, shall be solely responsible for all Liabilities thereunder.

 

(c)           SpinCo Retained Bonus Plans.  No later than the Effective Time,
the SpinCo Group shall continue to retain (or assume as necessary) any incentive
plan for the exclusive benefit of SpinCo Group Employees and Former SpinCo Group
Employees, whether or not sponsored by the SpinCo Group, and, from and after the
Effective Time, shall be solely responsible for all Liabilities thereunder.

 

Section 4.05.         Executive Severance Pay Plan.  As of the Effective Time,
SpinCo shall establish the SpinCo GLT Severance Plan pursuant to
Section 2.03(a).  For not less than the GLT Severance Continuation Period, the
Parent GLT Severance Plan and the SpinCo GLT Severance Plan shall have the same
terms as of immediately prior to the Effective Time as the Parent GLT Severance
Plan, with such changes as may be required by applicable Law or to reflect the
Separation and Distribution Agreement, it being understood that any such
changes, modifications or amendments shall not result in benefits that are less
favorable than those provided under the Parent GLT Separation Plan to the Parent
Group Employees and SpinCo Group Employees who were participants in the Parent
GLT Severance Plan immediately prior to the Effective Time.

 

Section 4.06.         Transitional Compensation Plan.  As of the Effective Time,
SpinCo shall establish the SpinCo Transitional Compensation Plan pursuant to
Section 2.03(a).  For not less than the General Continuation Period, the SpinCo
Transitional Compensation Plan and the Parent Transitional Compensation Plan
shall have substantially the same terms as of immediately prior to the Effective
Time as the Parent Transitional Compensation Plan.  Notwithstanding the
foregoing, the SpinCo Transitional Compensation Plan shall not provide for a
gross-up of Taxes

 

26

--------------------------------------------------------------------------------


 

imposed under Section 4999 of the Code or a “Window Period” (as defined in the
Parent Transitional Compensation Plan) and, during the General Continuation
Period, Parent and SpinCo may make such changes, modifications or amendments to
the SpinCo Transitional Compensation Plan and the Parent Transitional
Compensation Plan, respectively, as may be required by applicable Law, it being
understood that any such changes, modifications or amendments (except as
expressly contemplated by this Section 4.06) shall not result in benefits that
are less favorable than those applicable under the Parent Transitional Plan as
in effect immediately prior to the Effective Time to the Parent Group Employees
and SpinCo Group Employees who were participants in the Parent Transitional
Compensation Plan immediately prior to the Effective Time.

 

Section 4.07.         Director Compensation.  Parent shall be responsible for
the payment of any fees for service on the Parent Board that are earned at,
before, or after the Effective Time, and SpinCo shall not have any
responsibility for any such payments except as otherwise provided in Article VI
with respect to deferred compensation.  With respect to any SpinCo non-employee
director, SpinCo shall be responsible for the payment of any fees for service on
the SpinCo Board that are earned at any time after the Effective Time and Parent
shall not have any responsibility for any such payments.  Notwithstanding the
foregoing, SpinCo shall commence paying quarterly cash retainers to SpinCo
non-employee directors in respect of the quarter in which the Effective Time
occurs; provided that (a) if Parent has already paid such quarter’s cash
retainers to Parent non-employee directors prior to the Effective Time, then
within thirty (30) days after the Distribution Date, SpinCo shall pay Parent an
amount equal to the portion of such payment that is attributable to Transferred
Directors’ service to SpinCo after the Distribution Date (other than any amount
that is subject to a deferral election and is credited or to be credited to any
such director’s account under the Parent Deferred Compensation Plan), and (b) if
Parent has not yet paid such quarter’s cash retainers to Parent non-employee
directors prior to the Effective Time, then within thirty (30) days after the
Distribution Date, Parent shall pay SpinCo an amount equal to the portion of
such payment that is attributable to Transferred Directors’ service to Parent on
and prior to the Distribution Date.

 

ARTICLE V
QUALIFIED AND NONQUALIFIED RETIREMENT PLANS

 

Section 5.01.         SpinCo Retirement Plan.

 

(a)           Assumption of Pre-Separation Parent Retirement Plan.  As of the
Distribution Date, SpinCo shall assume, pursuant to Section 2.03(b), the
Pre-Separation Parent Retirement Plan and related trust thereunder (including
all related Assets and Liabilities), as the SpinCo Retirement Plan and related
Trust.  For not less than the General Continuation Period, the SpinCo Retirement
Plan, shall have substantially the same terms as of immediately prior to the
Distribution Date as the Pre-Separation Parent Retirement Plan, with such
changes, modifications or amendments to the SpinCo Retirement Plan as may be
required by applicable Law or as are necessary and appropriate to reflect the
Separation.

 

(b)           Establishment of Parent New Retirement Plan.  Effective as of the
Distribution Date, Parent shall establish the Parent New Retirement Plan and
Parent New Master Trust, which shall be intended to meet the Tax qualification
requirements of Section 401(a) of the Code and Tax exemption requirements of
Section 501(a) of the Code, and for not less than the

 

27

--------------------------------------------------------------------------------


 

General Continuation Period, the Parent New Retirement Plan shall have
substantially the same terms as of immediately prior to the Distribution Date as
the Pre-Separation Parent Retirement Plan, with such changes, modifications or
amendments to the Parent New Retirement Plan, as may be required by applicable
Law or as are necessary and appropriate to reflect the Separation.  Parent shall
submit an application to the IRS as soon as practicable (but no later than the
last day of the applicable remedial amendment period as described in
Section 401(b) of the Code and the regulations and IRS pronouncements
thereunder) requesting a determination letter that the Parent New Retirement
Plan and Parent New Retirement Trust meet the Tax qualification requirements of
Section 401(a) of the Code and Tax exemption requirements of Section 501(a) of
the Code, and shall make any amendments reasonably requested by the IRS to
receive such a favorable determination letter.   Prior to the Distribution Date,
Parent shall file the notice required under Section 6058(b) of the Code.

 

(c)           Assumption of Liabilities; ERISA Section 4044 Transfer.

 

(i)            Assumption of Liabilities by the Parent New Retirement Plan.  As
of the Distribution Date, Parent shall cause the Parent New Retirement Plan to
assume Liabilities under the SpinCo Retirement Plan for Parent Group Employees
and Former Parent Group Employees, and shall cause the Parent New Retirement
Trust to accept Assets with respect to such assumed Liabilities (including
Assets and Liabilities in respect of beneficiaries and/or alternate payees) in
the amount determined consistent with Section 5.01(c)(ii)).  In accordance with
the timing contemplated by Section 5.01(c)(ii), the SpinCo Retirement Trust
shall transfer such Assets to the Parent New Retirement Trust and, upon
completion of such Asset transfer, the SpinCo Retirement Plan and the SpinCo
Group shall be relieved of such Liabilities.

 

(ii)           Transfer of Assets to the Parent New Retirement Plan.

 

(A)          The amount of Assets to be transferred from the SpinCo Retirement
Trust to the Parent New Retirement Trust in respect of the assumption of
Liabilities by Parent under Section 5.01(c)(i) (the “Retirement Plan Transfer
Amount”) shall be determined, subject to adjustment contemplated by
Section 5.01(c)(ii)(C), based on Assets as of the Distribution Date in
accordance with, and shall comply with, Sections 411(d) and 414(l) of the Code,
ERISA Section 208 and, to the extent deemed applicable by the Parties, ERISA
Section 4044.  The Benefit Plans Committee of Parent and the Benefit Plans
Committee of SpinCo shall mutually determine if the transfer of Assets shall be
made in cash or kind, provided that any transfer in kind shall be pro rata to
the extent practical or as otherwise agreed by the Benefit Plans Committee of
Parent and the Benefit Plans Committee of SpinCo.  Assumptions used to determine
the Retirement Plan Transfer Amount shall be the safe harbor assumptions
specified for valuing benefits in trusteed plans under Department of Labor
Regulations Section 4044.51-57 as of the Distribution Date and, to the extent
not so specified, shall be based on the assumptions used in the annual valuation
report to determine minimum funding requirements most recently prepared before
the transfer by the actuary for the Pre-Separation Parent Retirement Plan. 
Unless otherwise agreed by the Parties, actuarial determinations pursuant to
this Section 5.01(c)(ii) shall be made by Towers Watson.

 

(B)          Unless Parent and SpinCo agree otherwise, within sixty (60) days
after the Distribution Date, the SpinCo Retirement Trust shall transfer Assets
having an aggregate value, as mutually determined by the Benefit Plans Committee
of Parent and the Benefit Plans

 

28

--------------------------------------------------------------------------------


 

Committee of SpinCo, based on all relevant information known to the Benefit
Plans Committee of Parent at the time of such determination, equal to
ninety-five percent (95%) of the Retirement Plan Transfer Amount (the “Initial
Retirement Plan Transfer Amount”) to the Parent New Retirement Trust, subject to
compliance with applicable notice requirements to any Governmental Authority.
The amounts transferred shall be determined in accordance with
Section 5.01(c)(ii)(A). Prior to transferring the amounts determined in this
Section 5.01(c)(ii)(B), Parent shall provide to SpinCo (I) a copy of the Parent
New Retirement Plan and (II) a copy of certified resolutions of the Parent Board
(or its authorized committee or other delegate) evidencing adoption of the
Parent New Retirement Plan and the Parent New Master Trust.  During the time
before the transfer contemplated by this Section 5.01(c)(ii)(B), benefits for
Parent Group Employees and Former Parent Group Employees shall be paid from the
SpinCo Retirement Trust.

 

(C)          Within one hundred fifty (150) days after the Distribution Date,
Parent shall provide SpinCo with an updated calculation of the Retirement Plan
Transfer Amount (the “Final Retirement Plan Transfer Amount”) as of a date that
is as close as administratively feasible (taking into account the timing and
reporting of valuation of assets in the SpinCo Retirement Trust) to the date of
transfer contemplated by this Section 5.01(c)(ii)(C), as mutually determined by
the Benefit Plans Committee of Parent and the Benefit Plans Committee of SpinCo,
based on all relevant information known to the Benefit Plans Committee of Parent
at the time of such determination, which  determination shall be final,
conclusive and binding for all purposes under this Agreement.  Unless Parent and
SpinCo agree otherwise, on the last Business Day of the month following the
month in which the determination of the Final Retirement Plan Transfer Amount is
made, SpinCo or Parent, as applicable, shall cause an additional transfer of
Assets from the SpinCo Retirement Trust to the Parent New Retirement Trust, in
an amount equal to the difference between (I) the Initial Retirement Plan
Transfer Amount and (II) the Final Retirement Plan Transfer Amount, which Final
Retirement Plan Transfer Amount shall be appropriately adjusted to reflect:
(1) any distributions made from the SpinCo Retirement Trust in respect of Parent
Group Employees and Former Parent Group Employees between the Distribution Date
and the date of the transfers contemplated by Sections 5.01(c)(ii)(B) and (C);
(2) Parent’s pro rata share of third-party fees, costs and expenses including
trustee, investment management, trustee and administration and other similar
fees incurred or due in respect of the plans, with such proportion based on the
relative Liabilities of the plans as of the Distribution Date (as determined in
accordance with Section 5.01(c)(ii)(A); and (3) actual investment earnings or
Losses from the Distribution Date to the valuation date described in the first
sentence of this Section 5.01(c)(ii)(C).

 

(d)           Parent New Retirement Plan Provisions.  The Parent New Retirement
Plan shall provide that:

 

(i)            Parent Group Employees and Former Parent Group Employees shall
(A) be eligible to participate in the Parent New Retirement Plan as of the
Distribution Date to the extent that they were eligible to participate in the
Pre-Separation Parent Retirement Plan as of immediately prior to the
Distribution Date, and (B) receive credit for vesting, eligibility and benefit
service for all service credited for those purposes under the Pre-Separation
Parent Retirement Plan as of immediately prior to the Distribution Date;

 

29

--------------------------------------------------------------------------------

 

(ii)                                  the compensation that is recognized under
the Pre-Separation Parent Retirement Plan as of immediately prior to the
Distribution Date shall be credited and recognized for all applicable purposes
under the Parent New Retirement Plan;

 

(iii)                               the accrued benefit of each Parent Group
Employee or Former Parent Group Employee under the Pre-Separation Parent
Retirement Plan as of the Distribution Date shall be payable under the Parent
New Retirement Plan at the time and in a form that would have been permitted
under the Pre-Separation Parent Retirement Plan as in effect as of immediately
prior to the Distribution Date to the extent required by Section 411(d)(6) of
the Code; and

 

(iv)                              the Parent New Retirement Plan shall assume
and honor the terms of all QDROs in effect under the Pre-Separation Parent
Retirement Plan as of immediately prior to the Distribution Date with respect to
Parent Group Employees and Former Parent Group Employees.

 

(e)                                  SpinCo Retirement Plan After Distribution
Date.  On and after the Distribution Date, (i) the SpinCo Retirement Plan shall
continue to be responsible for Liabilities in respect of SpinCo Group Employees
and Former SpinCo Group Employees, (ii) no Parent Group Employees or Former
Parent Group Employees shall accrue any benefits under the SpinCo Retirement
Plan, and (iii) in addition to any minimum required contributions and
installments under Sections 412 and 430 of the Code with respect to the SpinCo
Retirement Plan, SpinCo shall make supplemental contributions to the SpinCo
Retirement Plan as set forth on Schedule 5.01(e).  Without limiting the
generality of the foregoing, Parent Group Employees or Former Parent Group
Employees shall cease to be participants in the SpinCo Retirement Plan,
effective as of the Distribution Date.

 

(f)                                   Plan Fiduciaries.  On and after the
Distribution Date, the Parties agree that the applicable fiduciaries of each of
the Parent New Retirement Plan and the SpinCo Retirement Plan, respectively,
shall have the authority with respect to the Parent New Retirement Plan and the
SpinCo Retirement Plan, respectively, to determine the plan investments and such
other matters as are within the scope of their duties under ERISA and the terms
of the applicable plan documents.

 

Section 5.02.                          Retained Qualified Plans.

 

(a)                                 Parent Retained Qualified Plans.  As of no
later than the Distribution Date, except as set forth in Section 5.01 and
Section 5.03, the Parent Group shall retain sponsorship of the Benefit Plans
intended to be Tax-qualified retirement plans (whether under ERISA or the Laws
of a jurisdiction other than the U.S.) and sponsored by a member of the Parent
Group prior to the Distribution Date (collectively, the “Parent Retained
Qualified Plans”), and, from and after the Distribution Date, all Assets and
Liabilities thereunder shall be Assets and Liabilities of the Parent Group.

 

(b)                                 SpinCo Retained Qualified Plans.  As of no
later than the Distribution Date, in addition to the plans assumed under
Section 5.01 and Section 5.03, the SpinCo Group shall retain sponsorship of the
Benefit Plans intended to be Tax-qualified retirement plans (whether under ERISA
or the Laws of a jurisdiction other than the U.S.) and sponsored by a member of
the

 

30

--------------------------------------------------------------------------------


 

SpinCo Group prior to the Distribution Date (collectively, the “SpinCo Retained
Qualified Plans”), and, from and after the Distribution Date, all Assets and
Liabilities thereunder shall be Assets and Liabilities of the SpinCo Group.

 

(c)                                  Plan Fiduciaries.  On and after the
Distribution Date, the Parties agree that the applicable fiduciaries of each of
the Parent Retained Qualified Plans and the SpinCo Retained Qualified Plans,
respectively, shall have the authority with respect to the Parent Retained
Qualified Plans and the SpinCo Retained Qualified Plans, respectively, to
determine the investment alternatives, the terms and conditions with respect to
those investment alternatives and such other matters as are within the scope of
their duties under ERISA and the terms of the applicable plan documents.

 

Section 5.03.                          401(k) Plans.

 

(a)                                 TEGNA 401(k) Plan.  Prior to the
Distribution Date, Parent shall (i) amend the TEGNA 401(k) Plan as described
below to cover Persons effective as of a date specified by Parent that is prior
to the Distribution Date (the “TEGNA Participation Date”), who Parent has
designated as Parent Group Employees and Former Parent Group Employees as of the
TEGNA Participation Date and (ii) amend the Pre-Separation Parent 401(k) Plan to
provide that such designated Persons shall cease to be participants in the
Pre-Separation Parent 401(k) Plan effective immediately prior to the TEGNA
Participation Date and all other Parent Group Employees and Former Parent Group
Employees shall cease to be participants in the Pre-Separation Parent 401(k)
Plan effective immediately prior to the Distribution Date. The TEGNA 401(k) Plan
shall provide that:

 

(i)                                     each Parent Group Employee and Former
Parent Group Employee shall (A) be eligible to participate in the TEGNA 401(k)
Plan as of (1) the TEGNA Participation Date to the extent that such Person was
eligible to participate in the Pre-Separation Parent 401(k) Plan as of
immediately prior to the TEGNA Participation Date and designated by Parent as a
Parent Group Employee and Former Parent Group Employee as of the TEGNA
Participation Date or (2) the Distribution Date, to the extent such Person was
eligible to participate in the Pre-Separation Parent 401(k) Plan immediately
prior to the Distribution Date and was not previously designated as of the TEGNA
Participation Date as a Parent Group Employee and Former Parent Group Employee,
and (B) receive credit for all service credited for that purpose and any other
applicable purpose under the Pre-Separation Parent 401(k) Plan as of immediately
prior to the TEGNA Participation Date or the Distribution Date, as applicable;
and

 

(ii)                                  the TEGNA 401(k) Plan shall assume and
honor the terms of all QDROs in effect under the Pre-Separation Parent 401(k)
Plan, in respect of Parent Group Employees and Former Parent Group Employees as
of immediately prior to the TEGNA Participation Date or the Distribution Date,
as applicable.

 

(b)                                 SpinCo 401(k) Plan.  As of no later than the
Distribution Date, SpinCo shall assume pursuant to Section 2.03(b) the
Pre-Separation Parent 401(k) Plan and related trust thereunder, including all
related Assets and Liabilities, which on and after the Distribution Date shall
be the SpinCo 401(k) Plan and related trust thereunder.  On and after the
Distribution Date, (i) the SpinCo 401(k) Plan shall be responsible for
Liabilities in respect of SpinCo Group

 

31

--------------------------------------------------------------------------------


 

Employees and Former SpinCo Group Employees, and (ii) no Parent Group Employees
or Former Parent Group Employees shall accrue any benefits under the SpinCo
401(k) Plan.  Without limiting the generality of the foregoing, Parent Group
Employees and Former Parent Group Employees shall cease to be participants in
the SpinCo 401(k) Plan effective as of the TEGNA Participation Date or
Distribution Date, as applicable.

 

(c)                                  Benefit Continuation.  For not less than
the General Continuation Period, the SpinCo 401(k) Plan shall have substantially
comparable terms as of immediately prior to the Distribution Date as the
Pre-Separation Parent 401(k) Plan, with such changes, modifications or
amendments to the SpinCo 401(k) Plan as may be required by applicable Law or as
are necessary and appropriate to reflect the Separation, it being understood
that any such changes, modifications or amendments shall not result in benefits
that are less favorable than those provided under the Pre-Separation Parent
401(k) Plan immediately prior to the Distribution Date to Employees who were
participants at such times and are covered as of the Distribution Date by the
SpinCo 401(k) Plan.

 

(d)                                 Transfer of Account Balances to TEGNA 401(k)
Plan Trust.  On or after the TEGNA Participation Date and prior to the
Distribution Date (unless otherwise determined by Parent), Parent shall cause
the trustee of the Pre-Separation Parent 401(k) Plan to transfer from the
Pre-Separation Parent 401(k) trust(s) that forms a part of the Pre-Separation
Parent 401(k) Plan to the trust(s) that forms a part of the TEGNA 401(k) Plan
the account balances of the Persons who  Parent has designated as Parent Group
Employees and Former Parent Group Employees as of the TEGNA Participation Date
under the Pre-Separation Parent 401(k) Plan, determined as of the date of the
transfer.  Such transfers shall be made in cash or in kind, as determined by
Parent, provided that with respect to any outstanding loans such transfers shall
be in kind, including promissory notes evidencing the transfer of outstanding
loans, and, with respect to unitized investments in the Parent Common Stock Fund
(the “Parent Share Fund”), such transfer shall include Parent Shares and, if
applicable, SpinCo Shares.  Not later than thirty (30) days following the
Distribution Date, with respect to any Parent Group Employees or Former Group
Employees who were not designated by Parent as of the TEGNA Participation Date
as a Parent Group Employee or a Former Group Employee, Parent shall cause the
trustee of the SpinCo 401(k) Plan to transfer from the SpinCo
401(k) trust(s) that forms a part of the SpinCo 401(k) Plan to the trust(s) that
forms a part of the TEGNA 401(k) Plan the account balances of Parent Group
Employees and Former Parent Group Employees not previously transferred from the
trust that forms part of the SpinCo 401(k) Plan, determined as of the date of
the transfer.  Such transfers shall be made in cash or in kind, as determined by
the Parties, provided that with respect to any outstanding loans such transfers
shall be in kind, including promissory notes evidencing the transfer of
outstanding loans.  With respect to any Person who was designated by Parent as a
Parent Group Employee or Former Parent Group Employee as of the TEGNA
Participation Date but is a SpinCo Group Employee or a Former SpinCo Group
Employee as of the Distribution Date, the Parties shall use procedures similar
to those set forth in the preceding sentence to transfer such Person’s account
balance from the trust under the TEGNA 401(k) Plan to the trust under the SpinCo
401(k) Plan.  Any Asset and Liability transfers pursuant to this
Section 5.03(d) shall comply in all respects with Sections 414(l) and
411(d)(6) of the Code.

 

(e)                                  SpinCo Share Fund in SpinCo 401(k) Plan. 
The SpinCo 401(k) Plan shall provide, effective as of the Effective Time: 
(i) for the establishment of a share fund for SpinCo

 

32

--------------------------------------------------------------------------------


 

Shares (the “SpinCo Share Fund”); (ii) that such SpinCo Share Fund shall receive
all SpinCo Shares distributed in connection with the Distribution in respect of
Parent Shares held in SpinCo 401(k) Plan accounts of SpinCo Group Employees and
Former SpinCo Group Employees participating in the SpinCo 401(k) Plan
immediately prior to the Effective Time; and (iii) that, following the Effective
Time, contributions made by or on behalf of such participants shall be allocated
to the SpinCo Share Fund, if so directed in accordance with the terms of the
SpinCo 401(k) Plan.

 

(f)                                   Parent Share Fund in SpinCo 401(k) Plan. 
Participants in the SpinCo 401(k) Plan shall be prohibited from increasing their
holdings in the Parent Share Fund under the SpinCo 401(k) Plan and may elect to
liquidate their holdings in the Parent Share Fund and invest those monies in any
other investment fund offered under the SpinCo 401(k) Plan.  After the Effective
Time, all outstanding investments in the Parent Share Fund under the SpinCo
401(k) Plan shall be liquidated and reinvested in other investment funds offered
under the SpinCo 401(k) Plan, on such dates and in accordance with such
procedures as are determined by the administrator of the SpinCo 401(k) Plan.

 

(g)                                  SpinCo Share Fund in TEGNA 401(k) Plan. 
SpinCo Shares distributed in connection with the Distribution in respect of
Parent Shares transferred to the TEGNA 401(k) Plan accounts of Parent Group
Employees or Former Parent Group Employees who participate in the TEGNA 401(k)
Plan shall be deposited in a SpinCo Share Fund under the TEGNA 401(k) Plan, and
such participants in the TEGNA 401(k) Plan shall be prohibited from increasing
their holdings in such SpinCo Share Fund under the TEGNA 401(k) Plan and may
elect to liquidate their holdings in such SpinCo Share Fund and invest those
monies in any other investment fund offered under the TEGNA 401(k) Plan.  After
the Effective Time, all outstanding investments in the SpinCo Share Fund under
the TEGNA 401(k) Plan shall be liquidated and reinvested in other investment
funds offered under the TEGNA 401(k) Plan, on such dates and in accordance with
such procedures as are determined by the administrator of the TEGNA 401(k) Plan.

 

(h)                                 Plan Fiduciaries.  For all periods on and
after the Distribution Date, the Parties agree that the applicable fiduciaries
of each of the TEGNA 401(k) Plan and the SpinCo 401(k) Plan, respectively, shall
have the authority with respect to the TEGNA 401(k) Plan and the SpinCo 401(k)
Plan, respectively, to determine the investment alternatives, the terms and
conditions with respect to those investment alternatives and such other matters
as are within the scope of their duties under ERISA and the terms of the
applicable plan documents.

 

Section 5.04.                          Supplemental Retirement Plan.

 

(a)                                 Establishment of Plan.  As of the
Distribution Date, SpinCo shall establish the SpinCo SERP pursuant to
Section 2.03(a).  For not less than the General Continuation Period, the SpinCo
SERP shall have substantially the same terms as of immediately prior to the
Effective Time as the Parent SERP.  During the General Continuation Period,
SpinCo may make such changes, modifications or amendments to the SpinCo SERP, as
may be required by applicable Law or as are necessary and appropriate to reflect
the Separation, it being understood that any such changes, modifications or
amendments shall not result in benefits that are less favorable than those
provided under the Parent SERP to participants in the SpinCo SERP who were
participants in the Parent SERP immediately prior to the Effective Time.

 

33

--------------------------------------------------------------------------------


 

(b)                                 Assumption of Liabilities.  As of the
Distribution Date, SpinCo shall, and shall cause the SpinCo SERP to, assume all
Liabilities under the Parent SERP for the benefits of SpinCo Group Employees and
Former SpinCo Group Employees determined as of immediately prior to the
Distribution Date, and the Parent Group and the Parent SERP shall be relieved of
all Liabilities for those benefits.  Parent shall retain all Liabilities under
the Parent SERP for the benefits of Parent Group Employees and Former Parent
Group Employees.  On and after the Distribution Date, SpinCo Group Employees and
Former SpinCo Group Employees shall cease to be participants in the Parent
SERP.  For the avoidance of doubt, SpinCo shall not be required to establish or
fund a rabbi trust for the purpose of funding the benefits under the SpinCo SERP
and Parent shall not transfer any Assets to SpinCo with respect to the
Liabilities under the SpinCo SERP.

 

ARTICLE VI

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Section 6.01.                          Deferred Compensation Plan.

 

(a)                                 Establishment of the Deferred Compensation
Plan.  As of the Effective Time, SpinCo shall establish the SpinCo Deferred
Compensation Plan pursuant to Section 2.03(a).  For not less than the General
Continuation Period, the SpinCo Deferred Compensation Plan shall have
substantially comparable terms as of immediately prior to the Effective Time as
the Parent Deferred Compensation Plan, with such changes, modifications or
amendments to the SpinCo Deferred Compensation Plan as may be required by
applicable Law.

 

(b)                                 Assumption of Liabilities from SpinCo.  As
of the Effective Time, SpinCo shall, and shall cause the SpinCo Deferred
Compensation Plan to, assume all Liabilities under the Parent Deferred
Compensation Plan for the benefits of SpinCo Group Employees, Former SpinCo
Group Employees and Transferred Directors determined as of immediately prior to
the Effective Time, and the Parent Group and the Parent Deferred Compensation
Plan shall be relieved of all Liabilities for those benefits.  Parent shall
retain all Liabilities under the Parent Deferred Compensation Plan for the
benefits for Parent Group Employees, Former Parent Group Employees, non-employee
directors of Parent as of immediately following the Effective Time and former
non-employee directors of Parent (other than the Transferred Directors).  From
and after the Effective Time, SpinCo Group Employees, Former SpinCo Group
Employees and Transferred Directors shall cease to be participants in the Parent
Deferred Compensation Plan.  For the avoidance of doubt and notwithstanding the
terms of Section 4.02(h), (i) the SpinCo Deferred Compensation Plan shall assume
all Liabilities in respect of Post-Separation Parent Awards and SpinCo Awards
held by SpinCo Group Employees, Former SpinCo Group Employees and Transferred
Directors for which a deferral election had been made as of the Effective Time,
and (ii) the Parent Deferred Compensation Plan shall retain all Liabilities in
respect of Post-Separation Parent Awards and SpinCo Awards held by Parent Group
Employees, Former Parent Group Employees, non-employee directors of Parent as of
immediately following the Effective Time and former non-employee directors of
Parent (other than the Transferred Directors) for which a deferral election had
been made as of the Effective Time.

 

(c)                                  Treatment of Deferred Shares and Deferred
Awards.  Subject to the immediately following sentence, as of the Effective
Time, all Parent Shares notionally credited to

 

34

--------------------------------------------------------------------------------


 

participants’ accounts under the Parent Deferred Compensation Plan and SpinCo
Deferred Compensation Plan shall be notionally credited with SpinCo Shares as
determined by applying the Distribution Ratio in the same way as if the
notionally credited Parent Shares were outstanding and vested as of the
Effective Time.  As of the Effective Time, all Parent Awards that have been
credited to participants’ accounts under the Parent Deferred Compensation Plan
and SpinCo Deferred Compensation Plan shall be notionally adjusted in the manner
contemplated by Section 4.02.  As of no later than the Effective Time, the
Parent Deferred Compensation Plan shall be amended to provide that any notional
SpinCo Shares or SpinCo Awards that would ordinarily be settled in SpinCo Shares
shall  be settled for cash,  and vested SpinCo Awards may, at the election of
the applicable participant, be notionally invested into an investment
alternative other than SpinCo Shares.  As of no later than the Effective Time,
the SpinCo Deferred Compensation Plan shall provide that any notional Parent
Shares or Post-Separation Parent Awards that would ordinarily be settled in
Parent Shares shall  be settled for cash, and Parent Shares and vested
Post-Separation Parent Awards may, at the election of the applicable
participant, be notionally invested into an investment alternative other than
Parent Shares.

 

(d)                                 Rabbi Trust.  Prior to the Distribution
Date, SpinCo shall adopt the SpinCo Deferred Compensation Rabbi Trust, the terms
of which shall be substantially comparable as of immediately prior to the
Effective Time to the terms of the Parent Deferred Compensation Rabbi Trust to
the extent such terms of the Parent Deferred Compensation Rabbi Trust relate to
obligations in respect of the Parent Deferred Compensation Plan, with such
changes, modifications or amendments to the SpinCo Deferred Compensation Rabbi
Trust as may be required by applicable Law.  In connection with the
establishment by SpinCo of the SpinCo Deferred Compensation Plan and the
assumption by SpinCo and the SpinCo Deferred Compensation Plan of the
Liabilities under the Parent Deferred Compensation Plan in respect of the SpinCo
Group Employees, Former SpinCo Group Employees and Transferred Directors, on or
prior to the Distribution Date, Parent shall, or shall cause SpinCo to, make a
contribution in cash to the SpinCo Deferred Compensation Rabbi Trust in an
amount that is at least equal to the value of the account balances as of such
contribution date of the SpinCo Group Employees, Former SpinCo Group Employees
and Transferred Directors participating in  such plans as of the contribution
date.

 

Section 6.02.                          Participant Elections.  Any election made
by a SpinCo Group Employee, Former SpinCo Group Employee and Transferred
Director under the Parent Deferred Compensation Plan, including without
limitation those with respect to compensation deferral, investments, optional
forms of benefit, benefit commencement and beneficiaries, shall be recognized
for the same purposes under the SpinCo Deferred Compensation Plan.  No new
elections shall be permitted under the Parent Deferred Compensation Plan and
SpinCo Deferred Compensation Plan as a result of the Separation.

 

Section 6.03.                          Participation; Distributions.  The
Parties acknowledge that none of the transactions contemplated by this
Agreement, the Separation and Distribution Agreement or any Ancillary Agreement
shall trigger a payment or distribution of compensation under any of the Parent
Deferred Compensation Plan, or SpinCo Deferred Compensation Plan for any
participant and, consequently, that the payment or distribution of any
compensation to which such participant is entitled under any such plan shall
occur upon such participant’s separation from service from the

 

35

--------------------------------------------------------------------------------


 

Parent Group or SpinCo Group or at such other time as provided in the applicable
deferred compensation plan or participant’s deferral election.

 

ARTICLE VII

WELFARE BENEFIT PLANS

 

Section 7.01.                          Welfare Plans.

 

(a)                                 Establishment of SpinCo Welfare Plans. 
Except as otherwise provided in this Article VII, as of the Effective Time,
SpinCo shall establish the SpinCo Welfare Plans (other than the Pre-Separation
Parent Supplemental Unemployment Benefit Pay Plan and Trust, the Pre-Separation
Post-65 Retiree Medical Plan and certain obligations in respect of long-term
disability benefits contemplated by Section 7.09, each of which shall be assumed
by SpinCo under Section 7.04, Section 7.08 and Section 7.09, respectively, of
this Agreement) pursuant to Section 2.03(a).  For not less than the General
Continuation Period, the SpinCo Welfare Plans shall have terms substantially
comparable to those of the corresponding Pre-Separation Parent Welfare Plans
listed on Schedule 7.01(a), and in all cases, with such changes, modifications
or amendments as may be required by applicable Law or as are necessary and
appropriate to reflect the Separation.

 

(b)                                 Waiver of Conditions; Benefit Maximums. 
SpinCo shall use commercially reasonable efforts to cause the SpinCo Welfare
Plans to:

 

(i)                                     with respect to initial enrollment as of
the Effective Time, waive (x) all limitations as to preexisting conditions,
exclusions, and service conditions with respect to participation and coverage
requirements applicable to any SpinCo Group Employee or Former SpinCo Group
Employee, other than limitations that were in effect with respect to the SpinCo
Group Employee or Former SpinCo Group Employee under the applicable
Pre-Separation Parent Welfare Plan as of immediately prior to the Effective
Time, and (y) any waiting period limitation or evidence of insurability
requirement applicable to a SpinCo Group Employee or Former SpinCo Group
Employee other than limitations or requirements that were in effect with respect
to such SpinCo Group Employee or Former SpinCo Group Employee under the
applicable Pre-Separation Parent Welfare Plans as of immediately prior to the
Effective Time; and

 

(ii)                                  take into account (x) with respect to
aggregate annual, lifetime, or similar maximum benefits available under the
SpinCo Welfare Plans, a SpinCo Group Employee’s or Former SpinCo Group
Employee’s prior claim experience under the Pre-Separation Parent Welfare Plans
and any Benefit Plan that provides leave benefits; and (y) any eligible expenses
incurred by a SpinCo Group Employee or Former SpinCo Group Employee and his or
her covered dependents during the portion of the plan year of the applicable
Pre-Separation Parent Welfare Plan ending as of the Effective Time to be taken
into account under such SpinCo Welfare Plan for purposes of satisfying all
deductible, coinsurance, and maximum out-of-pocket requirements applicable to
such SpinCo Group Employee or Former SpinCo Group Employee and his or her
covered dependents for the applicable plan year to the same extent as such
expenses were taken into account by Parent for similar purposes prior to the
Effective Time as if such amounts had been paid in accordance with such SpinCo
Welfare Plan.

 

36

--------------------------------------------------------------------------------


 

(c)                                  Health Savings Accounts.  As of no later
than the Effective Time, SpinCo shall establish a SpinCo Welfare Plan that shall
provide health savings account benefits to SpinCo Group Employees on and after
the Effective Time (a “SpinCo HSA”).  It is the intention of the Parties that
all activity under a SpinCo Group Employee’s health savings account under a
Parent Welfare Plan, which for the avoidance of doubt includes a Pre-Separation
Parent Welfare Plan (a “Parent HSA”) for the year in which the Effective Time
occurs be treated instead as activity under the corresponding account under the
SpinCo HSA, such that (i) any period of participation by a SpinCo Group Employee
in a Parent HSA during the year in which the Effective Time occurs shall be
deemed a period when such SpinCo Group Employee participated in the
corresponding SpinCo HSA; (ii) all expenses incurred during such period shall be
deemed incurred while such SpinCo Group Employee’s coverage was in effect under
the corresponding SpinCo HSA; and (iii) all elections and reimbursements made
with respect to such period under the Parent HSA shall be deemed to have been
made with respect to the corresponding SpinCo HSA.

 

(d)                                 Flexible Spending Accounts.  As of no later
than the Effective Time, SpinCo shall establish SpinCo Welfare Plans that shall
provide health or dependent care flexible spending account benefits to SpinCo
Group Employees on and after the Effective Time (collectively, the “SpinCo Flex
Plan”).  The Parties shall use commercially reasonable efforts to ensure that as
of the Effective Time any health and dependent care flexible spending accounts
of SpinCo Group Employees (whether positive or negative) (the “Transferred
Account Balances”) under Parent Welfare Plans, which for the avoidance of doubt
includes a Pre-Separation Parent Welfare Plan that are health or dependent care
flexible spending account plans, are transferred as soon as practicable after
the Effective Time, from the Parent Welfare Plans to the SpinCo Flex Plan.  Such
SpinCo Flex Plan shall assume responsibility as of the Effective Time for all
outstanding health or dependent care claims under the corresponding Parent
Welfare Plans of each SpinCo Group Employee for the year in which the Effective
Time occurs and shall assume and agree to perform the obligations of the
corresponding Parent Welfare Plans from and after the Effective Time.  As soon
as practicable after the Effective Time, and in any event within thirty (30)
days after the amount of the Transferred Account Balances is determined or such
later date as mutually agreed upon by the Parties, Parent shall pay SpinCo the
net aggregate amount of the Transferred Account Balances, if such amount is
positive, and SpinCo shall pay Parent the net aggregate amount of the
Transferred Account Balances, if such amount is negative.

 

(e)                                  Allocation of Welfare Plan Assets and
Liabilities.  Except as otherwise provided in this Article VII, including
Section 7.04, Section 7.08 and Section 7.09, effective as of the Effective Time,
the Parent Group shall retain or assume, as applicable, and be responsible for
all Assets (including any insurance contracts, policies or other funding
vehicles) and Liabilities relating to, arising out of or resulting from health
and welfare coverage or claims incurred by or on behalf of Parent Group
Employees or Former Parent Group Employees under the Pre-Separation Parent
Welfare Plans, SpinCo Welfare Plans or Parent Welfare Plans before, at, or after
the Effective Time, and the SpinCo Group shall retain or assume, as applicable,
and be responsible for all Assets (including any insurance contracts, policies
or other funding vehicles) and Liabilities relating to, arising out of or
resulting from health and welfare coverage or claims incurred by or on behalf of
SpinCo Group Employees or Former SpinCo Group Employees under the Pre-Separation
Parent Welfare Plans, SpinCo Welfare Plans or Parent Welfare Plans before, at,
or after the Effective Time.  Except as otherwise provided in this Article VII,
including Section 7.04, Section 7.08 and Section 7.09, no SpinCo Welfare Plan
shall provide coverage to any Parent Group

 

37

--------------------------------------------------------------------------------


 

Employee or Former Parent Group Employee after the Effective Time, and no Parent
Welfare Plan shall provide coverage to any SpinCo Group Employee or Former
SpinCo Group Employee after the Effective Time.

 

Section 7.02.                          COBRA and HIPAA.  The Parent Group shall
continue to be responsible for complying with, and providing coverage pursuant
to, the health care continuation requirements of COBRA, and the corresponding
provisions of the Parent Welfare Plans with respect to any Parent Group
Employees and any Former Parent Group Employees (and their covered dependents)
who incur a qualifying event under COBRA before, as of, or after the Effective
Time.  Effective as of the Effective Time, the SpinCo Group shall assume
responsibility for complying with, and providing coverage pursuant to, the
health care continuation requirements of COBRA, and the corresponding provisions
of the SpinCo Welfare Plans with respect to any SpinCo Group Employees or Former
SpinCo Group Employees (and their covered dependents) who incur a qualifying
event or loss of coverage under the SpinCo Welfare Plans and/or the Parent
Welfare Plans before, as of, or after the Effective Time.  The Parties agree
that the consummation of the transactions contemplated by the Separation and
Distribution Agreement shall not constitute a COBRA qualifying event for any
purpose of COBRA.

 

Section 7.03.                          Vacation, Holidays and Leaves of
Absence.  Effective as of no later than the Effective Time, the SpinCo Group
shall assume all Liabilities of the SpinCo Group with respect to vacation,
holiday, annual leave or other leave of absence, and required payments related
thereto, for each SpinCo Group Employee, unless otherwise required by applicable
Law.  The Parent Group shall retain all Liabilities with respect to vacation,
holiday, annual leave or other leave of absence, and required payments related
thereto, for each Parent Group Employee.

 

Section 7.04.                          Severance and Unemployment Compensation. 
As of the Effective Time, SpinCo or another member of the SpinCo Group shall
assume pursuant to Section 2.03(b) the Pre-Separation Parent Supplemental
Unemployment Benefit Pay Plan and Trust, including all Assets thereunder, which
on and after the Distribution Date shall be the SpinCo Supplemental Unemployment
Benefit Pay Plan and Trust.  As of the Effective Time, the SpinCo Group shall
assume and be responsible for any and all Liabilities to, or relating to, SpinCo
Group Employees and Former SpinCo Group Employees in respect of severance,
unemployment compensation and supplemental unemployment benefits, regardless of
whether the event giving rise to the Liability occurred before, at or after the
Effective Time.  The Parent Group shall retain or assume, as applicable, and be
responsible for any and all Liabilities to, or relating to, Parent Group
Employees and Former Parent Group Employees in respect of severance,
unemployment compensation and supplemental unemployment benefits, regardless of
whether the event giving rise to the Liability occurred before, at or after the
Effective Time; provided that, with respect to obligations for supplemental
unemployment pay benefits to a Former Parent Group Employee who was terminated
prior to the Distribution Date, the Parent Group shall be liable to such
employee only to the extent such benefits are not otherwise provided by the
Pre-Separation Parent Supplemental Unemployment Benefit Pay Plan and Trust, and
if such Former Parent Group Employee receives payment of such benefits after the
Distribution Date from the SpinCo Supplemental Unemployment Benefit Pay Plan and
Trust, Parent shall promptly reimburse SpinCo upon the submission by SpinCo to
Parent  of an invoice detailing such payment.

 

38

--------------------------------------------------------------------------------

 

 

Section 7.05.                          Workers’ Compensation.  With respect to
claims for workers’ compensation in the U.S., (a) the SpinCo Group shall be
responsible for claims in respect of SpinCo Group Employees and Former SpinCo
Group Employees, whether occurring before, at or after the Effective Time, and
(b) the Parent Group shall be responsible for all claims in respect of Parent
Group Employees and Former Parent Group Employees, whether occurring before, at
or after the Effective Time.  The treatment of workers’ compensation claims by
SpinCo with respect to Parent insurance policies shall be governed by
Section 5.1 of the Separation and Distribution Agreement.

 

Section 7.06.                          Insurance Contracts.  To the extent that
any Welfare Plan is funded through the purchase of an insurance contract or is
subject to any stop loss contract, the Parties shall cooperate and use their
commercially reasonable efforts to replicate such insurance contracts for SpinCo
or Parent as applicable (except to the extent that changes are required under
applicable Law or filings by the respective insurers) and to maintain any
pricing discounts or other preferential terms for both Parent and SpinCo for a
reasonable term.  Neither Party shall be liable for failure to obtain such
insurance contracts, pricing discounts, or other preferential terms for the
other Party.  Each Party shall be responsible for any additional premiums,
charges, or administrative fees that such Party may incur pursuant to this
Section 7.06.

 

Section 7.07.                          Third-Party Vendors.  Except as provided
below, to the extent that any Welfare Plan is administered by a third-party
vendor, the Parties shall cooperate and use their commercially reasonable
efforts to replicate any contract with such third-party vendor for Parent or
SpinCo, as applicable and to maintain any pricing discounts or other
preferential terms for both Parent and SpinCo for a reasonable term.  Neither
Party shall be liable for failure to obtain such pricing discounts or other
preferential terms for the other Party.  Each Party shall be responsible for any
additional premiums, charges, or administrative fees that such Party may incur
pursuant to this Section 7.07.

 

Section 7.08.                          Post-65 Retiree Medical.  As of the
Distribution Date, SpinCo shall assume the Pre-Separation Parent Post-65 Retiree
Medical Plan pursuant to Section 2.03(b) as the SpinCo Post-65 Retiree Medical
Plan.  Until at least December 31, 2016, such plan shall have terms
substantially comparable to those of the Pre-Separation Parent Post-65 Retiree
Medical Plan immediately prior to the Distribution Date as applicable to the
Employees and Former Employees who were participants or eligible participants
under such plan as of immediately prior to the Distribution Date by the
Pre-Separation Parent Post-65 Retiree Medical Plan with such changes,
modifications or amendments as may be required by applicable Law or as are
necessary and appropriate to reflect the Separation.  As of the Distribution
Date, the SpinCo Group shall assume and remain responsible for all Liabilities
relating to, arising out of or resulting from post-65 retiree medical plan
health and welfare coverage or claims under the Pre-Separation Parent Post-65
Retiree Medical Plan relating to all eligible Employees, regardless of whether
the event giving rise to the Liability occurred before, at or after the
Distribution Date; provided that Parent shall reimburse SpinCo for the actual
costs incurred by SpinCo under the SpinCo Post-65 Retiree Medical Plan in
respect of any Parent Group Employee or Former Parent Group Employee, which
reimbursement shall occur within 30 days of Parent’s receipt of notice and
documentation of SpinCo’s incurrence of such costs.  In no event shall SpinCo
take a Tax deduction for the costs attributable to the provision of such
benefits to Parent Group Employees or Former Parent Group Employees, and at
least annually, SpinCo shall timely provide Parent with such information as is

 

39

--------------------------------------------------------------------------------


 

necessary to determine the timing and amount of any applicable deduction by
Parent with respect to the provision of such benefits to any Parent Group
Employee or Former Parent Group Employee.

 

Section 7.09.                          Self-Insured Long-Term Disability.  As of
the Distribution Date, the SpinCo Group shall assume and remain responsible for
all Liabilities relating to, arising out of or resulting from long-term
disability coverage or claims that are not covered by a third-party insurance
policy incurred by any Employees who, as of immediately prior to the
Distribution Date, are eligible for such benefits under a Parent Benefit Plan. 
As of the Distribution Date, the Parent Group shall make a payment to SpinCo in
an amount equal to the actuarial present value of such Liabilities that are
attributable to Employees who historically provided services to the Parent
Business and a prorated portion of such Liabilities that are attributable to
Employees who historically provided services to both the SpinCo Business and
Parent Business, as determined by Towers Watson based on reasonable actuarial
assumptions in consultation with Parent.

 

ARTICLE VIII

NON-U.S. EMPLOYEES

 

SpinCo Group Employees and Former SpinCo Group Employees who are residents
outside of the U.S. or otherwise are subject to non-U.S. Law and their related
benefits and Liabilities shall be treated in the same manner as the SpinCo Group
Employees and Former SpinCo Group Employees, respectively, who are residents of
the U.S. and are not subject to non-U.S. Law.  Notwithstanding anything in this
Agreement to the contrary, all actions taken with respect to non-U.S. Employees
or U.S. Employees working in non-U.S. jurisdictions shall be subject to and
accomplished in accordance with applicable Law consistent with the custom of the
applicable jurisdictions.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.01.                          Information Sharing and Access.

 

(a)                                 Sharing of Information.  Subject to any
limitations imposed by applicable Law, each of Parent and SpinCo (acting
directly or through members of the Parent Group or the SpinCo Group,
respectively) shall provide to the other Party and its authorized agents and
vendors all information necessary (including information for purposes of
determining benefit eligibility, participation, vesting, calculation of
benefits) on a timely basis under the circumstances for the Party to perform its
duties under this Agreement.  Such information shall include information
relating to equity awards under stock plans.  To the extent that such
information is maintained by a third-party vendor, each Party shall use its
commercially reasonable efforts to require the third-party vendor to provide the
necessary information and assist in resolving discrepancies or obtaining missing
data.

 

(b)                                 Transfer of Personnel Records and
Authorization.  Subject to any limitation imposed by applicable Law and to the
extent that it has not done so before the Effective Time, Parent shall transfer
to SpinCo any and all employment records (including any Form I-9, Form W-2 or
other IRS forms) with respect to SpinCo Group Employees and Former SpinCo Group

 

40

--------------------------------------------------------------------------------


 

Employees and other records reasonably required by SpinCo to enable SpinCo
properly to carry out its obligations under this Agreement.  Such transfer of
records generally shall occur as soon as administratively practicable at or
after the Effective Time.  Each Party shall permit the other Party reasonable
access to its Employee records, to the extent reasonably necessary for such
accessing Party to carry out its obligations hereunder.

 

(c)                                  Access to Records.  To the extent not
inconsistent with this Agreement, the Separation and Distribution Agreement or
any applicable privacy protection Laws or regulations, reasonable access to
Employee-related and benefit plan related records after the Effective Time shall
be provided to members of the Parent Group and members of the SpinCo Group
pursuant to the terms and conditions of Article VI of the Separation and
Distribution Agreement.

 

(d)                                 Maintenance of Records.  With respect to
retaining, destroying, transferring, sharing, copying and permitting access to
all Employee-related information, Parent and SpinCo shall comply with all
applicable Laws, regulations and internal policies, and shall indemnify and hold
harmless each other from and against any and all Liability, Actions, and damages
that arise from a failure (by the indemnifying Party or its Subsidiaries or
their respective agents) to so comply with all applicable Laws, regulations and
internal policies applicable to such information.

 

(e)                                  Cooperation.  Each Party shall use
commercially reasonable efforts to cooperate and work together to unify,
consolidate and share (to the extent permissible under applicable privacy/data
protection Laws) all relevant documents, resolutions, government filings, data,
payroll, employment and benefit plan information on regular timetables and
cooperate as needed with respect to (i) any claims under or audit of or
litigation with respect to any employee benefit plan, policy or arrangement
contemplated by this Agreement, (ii) efforts to seek a determination letter,
private letter ruling or advisory opinion from the IRS or U.S. Department of
Labor on behalf of any employee benefit plan, policy or arrangement contemplated
by this Agreement, (iii) any filings that are required to be made or
supplemented to the IRS, U.S. Pension Benefit Guaranty Corporation, U.S.
Department of Labor or any other Governmental Authority, and (iv) any audits by
a Governmental Authority or corrective actions, relating to any Benefit Plan,
labor or payroll practices; provided, however, that requests for cooperation
must be reasonable and not interfere with daily business operations.

 

(f)                                   Confidentiality.  Notwithstanding anything
in this Agreement to the contrary, all confidential records and data relating to
Employees to be shared or transferred pursuant to this Agreement shall be
subject to Section 6.9 of the Separation and Distribution Agreement and the
requirements of applicable Law.

 

Section 9.02.                          Preservation of Rights to Amend.  Except
as set forth in this Agreement, the rights of each member of the Parent Group
and each member of the SpinCo Group to amend, waive, or terminate any plan,
arrangement, agreement, program, or policy referred to herein shall not be
limited in any way by this Agreement.

 

Section 9.03.                          Fiduciary Matters.  Parent and SpinCo
each acknowledges that actions required to be taken pursuant to this Agreement
may be subject to fiduciary duties or standards of conduct under ERISA or other
applicable Law, and no Party shall be deemed to be in

 

41

--------------------------------------------------------------------------------


 

violation of this Agreement if it fails to comply with any provisions hereof
based upon its good-faith determination (as supported by advice from counsel
experienced in such matters) that to do so would violate such a fiduciary duty
or standard.  Each Party shall be responsible for taking such actions as are
deemed necessary and appropriate to comply with its own fiduciary
responsibilities and shall fully release and indemnify the other Party for any
Liabilities caused by the failure to satisfy any such responsibility.

 

Section 9.04.                          Further Assurances.  Each Party hereto
shall take, or cause to be taken, any and all reasonable actions, including the
execution, acknowledgment, filing and delivery of any and all documents and
instruments that any other Party hereto may reasonably request in order to
effect the intent and purpose of this Agreement and the transactions
contemplated hereby.

 

Section 9.05.                          Counterparts; Entire Agreement; Corporate
Power.

 

(a)                                 This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Party.

 

(b)                                 This Agreement, the Separation and
Distribution Agreement and the Ancillary Agreements and the Exhibits, Schedules
and appendices hereto and thereto contain the entire agreement between the
Parties with respect to the subject matter hereof, supersede all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter, and there are no agreements
or understandings between the Parties other than those set forth or referred to
herein or therein.  This Agreement, the Separation and Distribution Agreement
and the Ancillary Agreements govern the arrangements in connection with the
Separation and Distribution and would not have been entered independently.

 

(c)                                  Parent represents on behalf of itself and
each other member of the Parent Group, and SpinCo represents on behalf of itself
and each other member of the SpinCo Group, as follows:

 

(i)                                     each such Person has the requisite
corporate or other power and authority and has taken all corporate or other
action necessary in order to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby; and

 

(ii)                                  this Agreement has been duly executed and
delivered by it and constitutes a valid and binding agreement of it enforceable
in accordance with the terms hereof.

 

(d)                                 Each Party acknowledges that it and each
other Party is executing this Agreement by facsimile, stamp or mechanical
signature, and that delivery of an executed counterpart of a signature page to
this Agreement (whether executed by manual, stamp or mechanical signature) by
facsimile or by email in portable document format (PDF) shall be effective as
delivery of such executed counterpart of this Agreement.  Each Party expressly
adopts and confirms each such facsimile, stamp or mechanical signature
(regardless of whether delivered in person, by mail, by courier, by facsimile or
by email in portable document format (PDF)) made in its respective name as if it
were a manual signature delivered in person, agrees that it will not assert that
any such signature or delivery is not adequate to bind such Party to the same
extent as if

 

42

--------------------------------------------------------------------------------


 

it were signed manually and delivered in person and agrees that, at the
reasonable request of the other Party at any time, it will as promptly as
reasonably practicable cause this Agreement to be manually executed (any such
execution to be as of the date of the initial date thereof) and delivered in
person, by mail or by courier.

 

Section 9.06.                          Governing Law.  This Agreement (and any
claims or disputes arising out of or related hereto or to the transactions
contemplated hereby or to the inducement of any Party to enter herein, whether
for breach of contract, tortious conduct or otherwise and whether predicated on
common Law, statute or otherwise) shall be governed by and construed and
interpreted in accordance with the Laws of the State of Delaware, irrespective
of the choice of Laws principles of the State of Delaware, including all matters
of validity, construction, effect, enforceability, performance and remedies.

 

Section 9.07.                          Assignability.  This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns; provided, however, that neither Party may
assign its rights or delegate its obligations under this Agreement without the
express prior written consent of the other Party hereto.  Notwithstanding the
foregoing, no such consent shall be required for the assignment of a party’s
rights and obligations under this Agreement, the Separation and Distribution
Agreement and all other Ancillary Agreements (except as may be otherwise
provided in any such Ancillary Agreement) in whole (i.e., the assignment of a
party’s rights and obligations under this Agreement and all Ancillary Agreements
all at the same time) in connection with a change of control of a Party so long
as the resulting, surviving or transferee Person assumes all the obligations of
the relevant party thereto by operation of Law or pursuant to an agreement in
form and substance reasonably satisfactory to the other Party.

 

Section 9.08.                          Third-Party Beneficiaries.  The
provisions of this Agreement are solely for the benefit of the Parties and are
not intended to confer upon any other Person except the Parties any rights or
remedies hereunder.  There are no third-party beneficiaries of this Agreement
and this Agreement shall not provide any third person with any remedy, claim,
Liability, reimbursement, claim of action or other right in excess of those
existing without reference to this Agreement.  Nothing in this Agreement is
intended to amend any employee benefit plan or affect the applicable plan
sponsor’s right to amend or terminate any employee benefit plan pursuant to the
terms of such plan.  The provisions of this Agreement are solely for the benefit
of the Parties, and no current or former Employee, officer, director, or
independent contractor or any other individual associated therewith shall be
regarded for any purpose as a third-party beneficiary of this Agreement.

 

Section 9.09.                          Notices.  All notices, requests, claims,
demands or other communications under this Agreement shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 9.09):

 

43

--------------------------------------------------------------------------------


 

If to Parent (prior to the Effective Time), to:

 

Gannett Co., Inc.

7950 Jones Branch Drive

McLean, Virginia  22107

Attention:  General Counsel

Facsimile:  (703) 854-2031

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York  10019

Attention:                                                                    
Edward D. Herlihy

Igor Kirman

Victor Goldfeld

Facsimile:  (212) 403-2000

 

If to Parent (from and after the Effective Time), to:

 

TEGNA Inc.

7950 Jones Branch Drive

McLean, Virginia  22107

Attention:  General Counsel

Facsimile:  (703) 854-2031

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York  10019

Attention:                                                                    
Edward D. Herlihy

Igor Kirman

Victor Goldfeld

Facsimile:  (212) 403-2000

 

If to SpinCo (prior to the Effective Time), to:

 

Gannett SpinCo, Inc.

7950 Jones Branch Drive

McLean, Virginia  22107

Attention:  General Counsel

Facsimile:  (703) 854-2031

 

with a copy to:

 

44

--------------------------------------------------------------------------------


 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York  10019

Attention:                                                                    
Edward D. Herlihy

Igor Kirman

Victor Goldfeld

Facsimile:  (212) 403-2000

 

If to SpinCo (from and after the Effective Time), to:

 

Gannett Co., Inc.

7950 Jones Branch Drive

McLean, Virginia  22107

Attention:  Chief Legal Officer

Facsimile:  (703) 854-2031

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York  10019

Attention:                                                                    
Edward D. Herlihy

Igor Kirman

Victor Goldfeld

Facsimile:  (212) 403-2000

 

A Party may, by notice to the other Party, change the address to which such
notices are to be given.

 

Section 9.10.                          Severability.  If any provision of this
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby.  Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

 

Section 9.11.                          Force Majeure.  No Party shall be deemed
in default of this Agreement or, unless otherwise expressly provided therein,
any Ancillary Agreement for any delay or failure to fulfill any obligation
(other than a payment obligation) hereunder or thereunder so long as and to the
extent to which any delay or failure in the fulfillment of such obligation is
prevented, frustrated, hindered or delayed as a consequence of circumstances of
Force Majeure.  In the event of any such excused delay, the time for performance
of such obligations (other than a payment obligation) shall be extended for a
period equal to the time lost by reason of the delay.  A Party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such event, (a) provide written notice to the other Party of
the nature and extent

 

45

--------------------------------------------------------------------------------


 

of any such Force Majeure condition; and (b) use commercially reasonable efforts
to remove any such causes and resume performance under this Agreement and the
Ancillary Agreements, as applicable, as soon as reasonably practicable.

 

Section 9.12.                          Headings.  The article, section and
paragraph headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

Section 9.13.                          Survival of Covenants.  Except as
expressly set forth in this Agreement, the covenants, representations and
warranties contained in this Agreement, and Liability for the breach of any
obligations contained herein, shall survive the Separation and Distribution and
shall remain in full force and effect.

 

Section 9.14.                          Waivers of Default.  Waiver by a Party of
any default by the other Party of any provision of this Agreement shall not be
deemed a waiver by the waiving Party of any subsequent or other default, nor
shall it prejudice the rights of the other Party.  No failure or delay by a
Party in exercising any right, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall a single or partial exercise thereof
prejudice any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

Section 9.15.                          Dispute Resolution.  The dispute
resolution procedures set forth in Article VII of the Separation and
Distribution Agreement shall apply to any dispute, controversy or claim arising
out of or relating to this Agreement.

 

Section 9.16.                          Specific Performance.  Subject to the
provisions of Article VII of the Separation and Distribution Agreement, in the
event of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement, the Party or Parties who are, or
are to be, thereby aggrieved shall have the right to specific performance and
injunctive or other equitable relief in respect of its or their rights under
this Agreement, in addition to any and all other rights and remedies at Law or
in equity, and all such rights and remedies shall be cumulative.  The Parties
agree that the remedies at Law for any breach or threatened breach, including
monetary damages, are inadequate compensation for any Loss and that any defense
in any Action for specific performance that a remedy at Law would be adequate is
waived.  Any requirements for the securing or posting of any bond with such
remedy are hereby waived by each of the Parties.

 

Section 9.17.                          Amendments.  No provisions of this
Agreement shall be deemed waived, amended, supplemented or modified by a Party,
unless such waiver, amendment, supplement or modification is in writing and
signed by the authorized representative of the Party against whom it is sought
to enforce such waiver, amendment, supplement or modification.

 

Section 9.18.                          Interpretation.  In this Agreement,
(a) words in the singular shall be deemed to include the plural and vice versa
and words of one gender shall be deemed to include the other genders as the
context requires; (b) the terms “hereof,” “herein,” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole (including all of the Schedules, Exhibits and Appendices
hereto and thereto) and not to any particular provision of this Agreement;
(c) Article, Section, Schedule, Exhibit and Appendix references are to the
Articles, Sections, Schedules, Exhibits and Appendices to this Agreement

 

46

--------------------------------------------------------------------------------


 

unless otherwise specified;  (d) unless otherwise stated, all references to any
agreement shall be deemed to include the exhibits, schedules and annexes to such
agreement; (e) the word “including” and words of similar import when used in
this Agreement shall mean “including, without limitation,” unless otherwise
specified; (f) the word “or” shall not be exclusive; (g) unless otherwise
specified in a particular case, the word “days” refers to calendar days;
(h) references to “business day” shall mean any day other than a Saturday, a
Sunday or a day on which banking institutions are generally authorized or
required by Law to close in the U.S. or McLean, Virginia; (i) references herein
to this Agreement or any other agreement contemplated herein shall be deemed to
refer to this Agreement or such other agreement as of the date on which it is
executed and as it may be amended, modified or supplemented thereafter, unless
otherwise specified; and (j) unless expressly stated to the contrary in this
Agreement, all references to “the date hereof,” “the date of this Agreement,”
“hereby” and “hereupon” and words of similar import shall all be references to
June 26, 2015.

 

Section 9.19.                          Limitations of Liability. 
Notwithstanding anything in this Agreement to the contrary, neither SpinCo or
any member of the SpinCo Group, on the one hand, nor Parent or any member of the
Parent Group, on the other hand, shall be liable under this Agreement to the
other for any indirect, punitive, exemplary, remote, speculative or similar
damages in excess of compensatory damages of the other arising in connection
with the transactions contemplated hereby (other than any such Liability with
respect to a Third-Party Claim).

 

Section 9.20.                          Mutual Drafting.  This Agreement shall be
deemed to be the joint work product of the Parties and any rule of construction
that a document shall be interpreted or construed against a drafter of such
document shall not be applicable.

 

[Remainder of page intentionally left blank]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Employee Matters Agreement to
be executed by their duly authorized representatives as of the date first
written above.

 

 

 

GANNETT CO., INC.

 

 

 

 

 

By:

/s/  Todd A. Mayman

 

 

Name: Todd A. Mayman

 

 

Title:   Senior Vice President, General Counsel and Secretary

 

 

 

 

 

GANNETT SPINCO, INC.

 

 

 

 

 

By:

/s/ Todd A. Mayman

 

 

Name: Todd A. Mayman

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------

 
